 



22nd March 2002

Exhibit 10-12

DATED: 22nd March 2002

GANNETT U.K. LIMITED

and

BARCLAYS BANK TRUST COMPANY LIMITED

TRUST DEED AND RULES

OF

THE GANNETT U.K. LIMITED

INLAND REVENUE APPROVED

SHARE INCENTIVE PLAN

Approved by a Board resolution on: 21 February 2002

Approved by the Inland Revenue on: 18 April 2002

Inland Revenue reference no: A1444/SY

Prepared by Landwell
on behalf of PricewaterhouseCoopers

Landwell
St Andrews House
20 St Andrews Street
London
EC4A 3TL

Tel: 020 7212 1616
Fax: 020 7212 1570

 



--------------------------------------------------------------------------------



 



Reference: NR/PS/5045




























(2)



--------------------------------------------------------------------------------



 



CONTENTS

Trust Deed
Clause

      1.   Interpretation 2.   Object of Trust 3.   Achieving Object of Trust
3.1   Monies received from Participating Companies 3.2   Partnership Share
Monies 3.3   Dividend Shares 4.   Unused Funds 4.1   Trustee to apply unused
funds for costs etc 4.2   Trustee to account for monies upon termination of Plan
5.   Right to deal with reconstructions, etc 5.1   Trustee to act on
Participant’s directions 5.2   Trustee to use reasonable endeavours to obtain
directions 5.3   No liability for acting on directions 6.   Accountability for
PAYE and other deductions 7.   Maintenance of Trust records 7.1   Trustee to
procure preparation of Trust records 7.2   Trustee to submit Trust records to
Company 7.3   Company’s right to inspect Trust records 8.   Securities and title
8.1   Securities may be placed in custody 8.2   More than one Trustee may be
registered proprietor 9.   Application of Plan to Subsidiaries 9.1   Extension
of Plan to Subsidiaries 9.2   Circumstances where Plan may cease to apply to
Subsidiary 9.3   Trustee not liable to account to former Participating Companies
10.   Duties of Participating Companies 10.1   Duty to contribute sums and
provide information 10.2   Continuing liability of former Participating
Companies

(3)



--------------------------------------------------------------------------------



 

      11.   Protection of the Trustee 11.1   Limited liability for monetary
obligations 11.2   Trustee to comply with Company’s directions 11.3   Indemnity
11.4   No obligation to become involved in management 12.   Additional Powers
12.1   Additional powers of the Trustee 12.2   Trustee’s power to invest monies
etc 12.3   Trustee’s power of sale 13.   Proceedings of Trustees 13.1   Scope of
clause 13.2   Regulations for conduct of business 13.3   Quorum for meetings of
Trustees 13.4   Majority voting of Trustees 13.5   Written resolutions of
Trustees 14.   Administration 14.1   Delegation 14.2   Trustee being a company
14.3   Minutes of meetings 14.4   Professional advice 14.5   Trustee’s agents
14.6   Trustee may execute deeds etc 15.   Remuneration and interests of the
Trustees 15.1   Individual Trustees 15.2   Professional Trustees 15.3  
Corporate Trustees 15.4   Right to be employed by Company 16.   Permitted
dealings of Trustees 16.1   Trustee permitted to hold shares etc 16.2   No
requirement to account for benefits 17.   Number, appointment, retirement and
removal of Trustees 17.1   Minimum number of Trustees 17.2   Statutory power to
appoint new and additional Trustees

(4)



--------------------------------------------------------------------------------



 

      17.3   Power to appoint additional Trustees 17.4   Company ceasing to
exist 17.5   Removal of Trustees 17.6   Retirement of Trustees 17.7   Transfer
of trust property following removal or retirement of Trustees 17.8   Section 37
of the Trustee Act 1925 17.9   Residence of Trustees 18.   Delegation of
Administration by the Company and other matters 18.1   Delegation of
Administration 18.2   Exercise of powers 18.3   Information supplied by
Participating Company 19.   Duration and Winding up of the Plan 19.1  
Termination on expiry of the Trust Period 19.2   Outstanding liabilities 19.3  
Completion of obligations 20.   Supremacy of Trust Deed over rules of Plan 21.  
Governing Law and Jurisdiction 21.1   Governing Law 21.2   Jurisdiction 21.3  
Jurisdiction agreement for benefit of Company 21.4   Participant deemed to
submit to such jurisdiction 22.   Amendment of Trust Deed and Rules 22.1  
Amendment of Deed and Rules 22.2   Amendments to be binding 23.   General
Provisions 23.1   Counterparts 23.2   Irrevocability

(5)



--------------------------------------------------------------------------------



 



Schedule 1
Rules of the Gannett U.K. Limited
Inland Revenue approved Share Incentive Plan

Rule

      Interpretation 2   Purpose of the Plan 3   Participation on same terms
PART I – FREE SHARES 4   Issue of Invitations 4.1   Discretion of Executive
Compensation Committee 4.2   Limit on individual participation 4.3   Contents of
Free Shares Invitations 4.4   Free Shares Agreement and Free Shares Invitations
4.5   Election to participate in any Award of Free Shares 5   Allocation of free
shares by reference to performance 5.1   Free Shares may be allocated by
reference to performance 5.2   Performance Allowances to apply to all 5.3  
Executive Compensation Committee to provide information 5.4   Use of Method 1 or
Method 2 5.5   Performance Allowances: method 1 5.6   Performance Allowances:
method 2 5.7   Same terms basis for Free Shares Awards 6   Performance Targets
6.1   Imposition of Performance Targets 6.2   Nature of Performance Targets 6.3
  Membership of Performance Unit 6.4   Substitution, variation or waiver of
Performance Targets 7   Appropriation of Free Shares 7.1   Provision of
information by the Company to the Trustees 7.2   Appropriation 7.3  
Notification of Appropriation to Participants 8   Restrictions on Dealings in,
and permitted transfers of Free Shares 8.1   Restrictions on disposals by
Participants

(6)



--------------------------------------------------------------------------------



 

      8.2   Restrictions on disposals by the Trustee 8.3   Transfer of Free
Shares after the Free Shares Holding Period 9   Cessation of Relevant Employment
and early transfer of Free Shares 9.1   Trustee to be notified of cessation of
Relevant Employment 9.2   Early transfer of Free Shares 9.3   Forfeiture of Free
Shares 9.4   Injury, disability, redundancy, retirement etc 9.5   Death PART II
- PARTNERSHIP SHARES 10   Partnership Shares Invitations 10.1   Issue of
Partnership Shares Invitations 10.2   Timing of Partnership Shares Invitations
10.3   Contents of Partnership Shares Invitations 10.4   Partnership Shares
Agreement and Partnership Shares Invitations 10.5   Contents of Partnership
Shares Agreement 10.6   Partnership Shares Agreement may be withdrawn 10.7  
Excess salary deductions 10.8   Scaling down 10.9   Partnership Share Money held
for Eligible Employee 10.10   Interest on Partnership Share Money 11  
Instructions given during Accumulation Period 11.1   Variation of salary
deductions and intervals 11.2   Notice to suspend salary deductions 11.3  
Notice to terminate Partnership Shares Agreement 11.4   Company to give effect
to notices 11.5   Partnership Shares Agreement to apply to new holding 12  
Acquisition of Partnership Shares 12.1   Acquisition of Shares by Trustees (no
Accumulation Period) 12.2   Acquisition of Shares by Trustees (with Accumulation
Period) 12.3   Notification of acquisition to Participants 12.4   Salary
deductions not invested in Partnership Shares 13   Transfer of Partnership
Shares by Participant

(7)



--------------------------------------------------------------------------------



 

      13.1   Participants may request transfer of Partnership Shares 13.2  
Trustee to comply with request 14   Cessation of Relevant Employment 14.1  
Cessation of Relevant Employment prior to the Partnership Shares Acquisition
Date 14.2   Trustee to be notified of cessation of Relevant Employment following
the Partnership Shares Acquisition Date. 14.3   Transfer of Partnership Shares
on cessation of Relevant Employment PART III – MATCHING SHARES 15   Notification
of Matching Shares 15.1   Relationship to Partnership Shares 15.2   Additional
contents of Partnership Shares Agreement 16   Appropriation of Matching Shares
16.1   Provision of information by the Company to Trustee 16.2   Appropriation
of Matching Shares 16.3   Notification of Appropriation to Participants 17  
Restrictions on dealings in, and permitted transfers of Matching Shares 18  
Cessation of Relevant Employment and early withdrawal of Partnership Shares 18.1
  Trustee to be notified of cessation of Relevant Employment 18.2   Early
withdrawal of Partnership Shares 18.3   Early transfer of Matching Shares 18.4  
Forfeiture of Matching Shares 18.5   Injury, disability, redundancy, retirement
etc 18.6   Death PART IV - DIVIDEND SHARES 19   Provision of Dividend Shares
19.1   Relationship to Plan Shares 19.2   Direction revocable 19.3   Dividend
not invested in Dividend Shares 19.4   Timing of acquisition of Dividend Shares
19.5   Participants to be treated equally

(8)



--------------------------------------------------------------------------------



 

      20   Amount and type of Dividend Shares 20.1   Type of Shares to be used
as Dividend Shares 20.2   Calculation of number of Dividend Shares 20.3  
Dividend amounts carried forward 20.4   Circumstances for payment of cash
dividends 21   Notification of acquisition of Dividend Shares 22   Restrictions
on dealings in and permitted transfers of Dividend Shares 23   Cessation of
Relevant Employment 23.1   Trustee to be notified of cessation of Relevant
Employment 23.2   Early transfer of Dividend Shares (except on death) 23.3  
Early transfer of Dividend Shares (on death) 23.4   Information to be given to
the Participant PART V – GENERAL REQUIREMENTS 24   Requirements generally
applicable to Plan Shares 24.1   Participants may elect not to participate 24.2
  Individuals eligible for Appropriation 24.3   Shares not Appropriated or
forfeited 24.4   Shares ceasing to qualify 24.5   Death of Participant 24.6  
Funds to be provided by Participating Companies 24.7   Shares purchased off
market by the Trustee 24.8   Subscription price 24.9   Rights attaching to
subscribed Shares 24.10   Shares with different rights 24.11   Foreign Dividends
24.12   Timing of contributions to Trustee 25   Limit on number of Shares
available under the Plan 25.1   General 25.2   Limits 25.3   Computation 26  
Limit on funding of Plan 27   Permitted dealings in Plan Shares

(9)



--------------------------------------------------------------------------------



 

      28   Receipts by the Trustee 29   Exercise of voting rights attaching to
Plan Shares 29.1   Trustee to notify Participants of resolutions 29.2  
Participant to instruct Trustee how to vote 29.3   Notification of Participants’
directions to Trustee to be in writing 30   Company reconstructions 30.1   New
holdings of Shares 30.2   Meaning of “new holding” 31   Rights Issues 31.1  
Application of rule 31.2   Trustee to provide information to Participants 31.3  
Participants to give written directions to Trustee 31.4   Cash amounts arising
to be dealt with by Trustee 31.5   Failure by Participant to give any direction
32   Duty to account for PAYE on cash amounts 32.1   Trustee to make payments
32.2   Trustee to deal with PAYE deductions 33   Duty to account for PAYE on
transfers of assets 33.1   Trustee to make PAYE deductions 33.2   Trustee to
deal with PAYE deductions 33.3   Duty to keep records of PAYE deductions 34  
Apportionment of Capital Receipts 34.1   Treatment of Capital Receipts 34.2  
Trustee to inform Participants 35   Termination of Plan 35.1   Company may
terminate Plan 35.2   Consequences of termination of Plan 35.3   Inland Revenue
withdrawal of Plan approval 36   Shares from Qualifying Share Ownership Trusts
37   Notices 37.1   Notice by Company, a Participating Company or the Trustee
37.2   Deceased Participant 37.3   Notice to Company or Trustee

(10)



--------------------------------------------------------------------------------



 

      37.4   Trustee to distribute Company documentation 37.5   Notification of
liability to Income Tax 38   Fractional entitlements 39   Protection of the
Trustee 40   Application for listing or admission to trading of Plan Shares 41  
Relationship of Plan to contract of employment 42   Alterations

(11)



--------------------------------------------------------------------------------



 



THIS DEED of TRUST is made on 22nd March 2002

BETWEEN:



(1)   Gannett U.K. Limited (incorporated in England and Wales under company
number 3795655) whose registered office is situated at Newspaper House, 34-44
London Road, Morden, Surrey SM4 5BR (“the Company”);   (2)   Barclays Bank Trust
Company Limited (incorporated in England and Wales under company number 920880)
whose registered office is situated at 54 Lombard Street, London EC3P 3AH (“the
Trustee”); and   (3)   the Participating Companies detailed in attached
Schedule 2.

PRELIMINARY:



(A)   The Executive Compensation Committee and the Company wish to establish a
share incentive plan approved in accordance with the provisions of Schedule 8
and constituting an Employees’ Share Scheme. The Executive Compensation
Committee or its delegates will administer the Plan.   (B)   The Plan has been
approved by the Board of Directors of Gannett Co., Inc. by a resolution passed
at a meeting held on 21 February 2002.   (C)   The Trustee has agreed to act as
the first trustee of the Plan.   (D)   The Trustee has received the sum of £50
from the Company as an initial contribution to the trusts established by this
Trust Deed.

(12)



--------------------------------------------------------------------------------



 



THE TRUST DEED WITNESSES as follows:

      1   INTERPRETATION

          In this Trust Deed:
  1.1   unless the context otherwise requires the definitions set out in
Rule 1.1 of Schedule 1 shall apply and the following words and expressions shall
have the following meanings:

      Beneficiary   a bona fide employee or former employee of the Company, or a
Subsidiary company;
  Charitable   exclusively charitable under English law;
  Executive Compensation
Committee   The Executive Compensation Committee of Gannett Co., Inc. or a
committee of persons (delegates) appointed thereby;
  Trust Deed   this trust deed in its present form or as amended from time to
time;
  Trust Period   the period commencing on the date of this Trust Deed and ending
on the expiry of 80 years from the date of this Trust Deed and so that the
period of 80 years from the date of this Trust Deed shall be the perpetuity
period for the purpose of section 1 of the Perpetuities and Accumulations Act
1964; and
  Trustee   Barclays Bank Trust Company Limited and any additional or
replacement trustee from time to time of the Plan.

      1.2   Unless otherwise specified, the interpretation provisions of
Rule 1.2 of Schedule 1 shall apply.
  1.3   References to clauses are to clauses of this Trust Deed.

(13)



--------------------------------------------------------------------------------



 

      2   OBJECT OF TRUST

        All Plan Shares held by the Trustee will be held UPON TRUST for the
Beneficiaries respectively entitled to them under the Plan subject to the
provisions set out below and to the power of the Trustee to transfer or cause to
be transferred to the person beneficially entitled to them any Plan Shares in
accordance with the Plan.

      3   ACHIEVING OBJECT OF TRUST

      3.1   Monies received from Participating Companies
      Subject to the provisions set out below the Trustee shall apply monies it
receives from the Participating Companies in the acquisition of Shares for
Appropriation or for the purposes of clause 4.1 and to hold such Shares once
Appropriated and all other trust property deriving from such Shares on trust for
the Participants to whom such Shares have been Appropriated and to apply and
deal with the same in accordance with the Plan provided always that:

      3.1.1   the Trustee shall not dispose of a Participant’s Free Shares
during the Free Shares Holding Period, or Matching Shares during the Matching
Shares Holding Period (whether by transfer to the Participant or otherwise)
except as provided in the Rules;
  3.1.2   the Trustee shall not (subject to the Rules) dispose of a
Participant’s Free Shares after the end of the Free Shares Holding Period or
Matching Shares after the end of the Matching Shares Holding Period except
pursuant to a direction validly given by or on behalf of the Participant or any
person in whom the beneficial interest in those Shares is for the time being
vested; and
  3.1.3   the Trustee shall deal with any right attaching to Free Shares or
Matching Shares to be allotted or to acquire other shares, securities or rights
of any description only pursuant to a written direction given by or on behalf of
the Participant or any person in whom the beneficial interest in such Free
Shares or Matching Shares is for the time being vested.

      3.2   Partnership Share Monies
      Subject to the provisions set out below the Trustee shall apply
Partnership Share Money in the acquisition of Partnership Shares and shall hold
such shares once acquired on trust for the Participants on whose respective
behalf they have been acquired and apply and deal with the same in accordance
with the Plan provided always that:

(14)



--------------------------------------------------------------------------------



 

      3.2.1   the Trustee shall not (subject to the Rules) dispose of a
Participant’s Partnership Shares (whether by transfer to the Participant or
otherwise) except pursuant to a direction validly given by or on behalf of the
Participant or any person in whom the beneficial interest in the Shares is for
the time being vested; and
  3.2.2   the Trustee shall deal with any right attaching to Partnership Shares
to acquire other shares, securities or rights of any description only pursuant
to a written direction given by or on behalf of the Participant or any person in
whom the beneficial interest in the Partnership Shares is for the time being
vested.

      3.3   Dividend Shares
      Subject to the provisions set out below the Trustee shall hold Dividend
Shares acquired on trust for the Participants on whose respective behalf they
have been acquired and apply and deal with the same in accordance with the Plan
provided always that:

      3.3.1   the Trustee shall not dispose of a Participant’s Dividend Shares
during the Dividend Shares Holding Period (whether by transfer to the
Participant or otherwise) except as provided by the Rules;
  3.3.2   the Trustee shall not (subject to the Rules) dispose of a
Participant’s Dividend Shares (whether by transfer to the Participant or
otherwise) except pursuant to a direction validly given by or on behalf of the
Participant or any person in whom the beneficial interest in those Shares is for
the time being vested; and
  3.3.3   the Trustee shall deal with any right attaching to Dividend Shares to
acquire other shares, securities or rights of any description only pursuant to a
written direction given by or on behalf of the Participant or any person in whom
the beneficial interest in the Dividend Shares is for the time being vested.
  4   UNUSED FUNDS

      4.1   Trustee to apply unused funds for costs etc
      Where pursuant to the Plan the Trustee holds any monies, shares,
securities or other assets which represent or represent income derived from:

      4.1.1   any monies or assets received from the Participating Companies for
the purposes of the Plan but which have not been applied and which are not
required to be applied under the Plan in an Appropriation; or
 

(15)



--------------------------------------------------------------------------------



 

      4.1.2   any Capital Receipt of less than £3 which would be distributable
to a Participant save for the provisions concerning such sums in the Rules; and
  4.1.3   any assets relating to the Plan (including any amounts specifically
paid to the Trustee as a contribution to any costs, charges and expenses
incurred in connection with the establishment and operation of the Plan) which
are not held for the benefit of a Participant in consequence of an Appropriation
to him or any acquisition of Partnership Shares by him and which are not
required to be applied under the Plan

          then the Trustee may apply such assets or the sale proceeds thereof in
or towards any reasonable costs, charges and expenses of the Plan and may during
the Trust Period and subject to the law relating to accumulations accumulate any
income thereon and hold the same for the general purposes of the Plan. The
Trustee shall notify the Company on request of all amounts and assets held for
such purposes.
  4.2   Trustee to account for monies upon termination of Plan
      If at any time the Plan is terminated the Trustee shall account to the
Participating Companies for any unused monies then held on the trusts of clause
4.1. Notwithstanding such termination the Trustee shall continue to administer
the Plan in accordance with the Trust Deed and the Rules. At the earlier of the
expiry of the Trust Period and the third anniversary of the termination of the
Plan the Trustee shall convert into money any trust property held subject to the
trusts of the Plan declared in the Trust Deed and which are not either
Partnership Shares or Dividend Shares nor Appropriated to Participants and shall
pay such money to such one or more charitable organisations and if more than one
in such proportions as the Trustee shall, in its absolute discretion determine.
The receipt of the proper officer of the recipient charitable organisation shall
be a valid discharge of the Trustee for the benefit received by it.

      5   RIGHT TO DEAL WITH RECONSTRUCTIONS, ETC

      5.1   Trustee to act on Participant’s directions
      The Trustee may at any time on behalf of any Participant who has given a
direction to the Trustee under the Rules (but not otherwise) enter into any
compromise or arrangement with respect to or may release or forbear to exercise
all or any of its rights as shareholder whether in connection with a scheme of
reconstruction or amalgamation or otherwise and may accept in or towards
satisfaction of all or any of such rights such consideration as such Participant
shall direct whether in the form of cash, stock, shares, debentures, debenture
stock or obligations or securities without the Trustee being in any way liable
or responsible for any loss resulting from complying with any such direction or
any liability or increased liability of such Participant to tax or in respect of
any inadequacy or alleged inadequacy in the nature or amount of such
consideration.

(16)



--------------------------------------------------------------------------------



 

      5.2   Trustee to use reasonable endeavours to obtain directions
      The Trustee shall use reasonable endeavours to ensure that the directions
of Participants are obtained in respect of any matters affecting the rights of
holders of Plan Shares.
  5.3   No liability for acting on directions
      The Trustee shall not be liable or responsible for any loss or any
liability or increased liability of a Participant to tax arising out of the
failure of such Participant to give a direction to the Trustee or the failure of
such Participant to give a direction to the Trustee within a particular time or
if the Participant has directed the Trustee to use its discretion in any way
arising out of the bona fide exercise by the Trustee of that discretion.

      6   ACCOUNTABILITY FOR PAYE AND OTHER DEDUCTIONS



  The Company, any Participating Company or the Trustee may account to the
Inland Revenue or other authority concerned for any amounts deducted from
payments made, or assets transferred, pursuant to the Plan in respect of income
tax or any other deductions required by statute or regulations made thereunder.

      7   MAINTENANCE OF TRUST RECORDS

      7.1   Trustee to procure preparation of Trust records
      The Trustee shall maintain all necessary accounts (including the accounts
of individual employees) records and other documents necessary to carry out its
obligations in connection with;:

      7.1.1   the proper administration of the Plan; and
  7.1.2   the PAYE obligations of the employer company (as that expression is
defined in paragraph 95 of Schedule 8) so far as they relate to the Plan.

      7.2   Duty to keep records of PAYE deductions
      The Trustee shall keep records of all PAYE deductions, including payments
to the Participating Companies in respect of PAYE obligations.

(17)



--------------------------------------------------------------------------------



 

      7.3   Trustee to submit Trust records to Company
      The Trustee shall submit to the Company such reports or other information
as it may reasonably require for the purpose of ensuring that the Plan is
properly administered and without prejudice to the generality of the foregoing
the Trustee shall submit to the Company copies of all documents including the
annual returns which have been supplied to the Board of Inland Revenue within
twenty-one days of their being so supplied.
  7.4   Company’s right to inspect Trust records
      The Company shall at all times be entitled on service of 3 days written
notice or as otherwise agreed between the Company and the Trustee to inspect all
accounts, documents and records maintained by the Trustee for the purposes of
the Plan and may at any time and at its absolute discretion audit or cause to be
audited those accounts, documents and records.

      8   SECURITIES AND TITLE

      8.1   Securities may be placed in custody
      The Trustee may place the documents of title for the time being in its
possession in any bank or safe deposit and shall not be responsible for any
losses incurred by so doing.
  8.2   More than one Trustee may be registered proprietor
      At any time when there is more than one Trustee, the Trustee shall be
entitled to procure that any one or more of them may be registered as proprietor
of any property held by them upon the trusts of the Trust Deed.

      9   APPLICATION OF PLAN TO SUBSIDIARIES

      9.1   Extension of Plan to Subsidiaries
      The Plan may with the consent of the Company be extended to any Subsidiary
by a deed of adherence in a form approved by the Executive Compensation
Committee executed by that Subsidiary and the Company.
  9.2   Circumstances where Plan may cease to apply to Subsidiary
      The Plan shall cease to extend to a Participating Company (other than the
Company) when:

      9.2.1   such Participating Company ceases to be a Subsidiary; or

(18)



--------------------------------------------------------------------------------



 

      9.2.2   a notice is served by the Company upon the Trustee and the
Participating Company that the Plan shall cease to apply to that Participating
Company; or
  9.2.3   a Participating Company withdraws from the Plan on such conditions as
may be agreed by the Company



  but such cessation shall not affect the subsisting rights of Beneficiaries
under the Plan which have arisen under the Plan prior to such cessation.

      9.3   Trustee not liable to account to former Participating Companies
      Where the Plan ceases to extend to a Participating Company in accordance
with clause 9.2 then the Trustee shall not be liable to account to such
Participating Company for any unused monies then held on the trusts of clause
4.1.

      10   DUTIES OF PARTICIPATING COMPANIES

      10.1   Duty to contribute sums and provide information
      If and so long as any company is a Participating Company it shall:

      10.1.1   contribute and pay to the Trustee such sums as are required by
the Trustee to purchase or subscribe for Shares to be Appropriated to
Participants of that Participating Company together with a fair proportion of
the sums required to meet:

      10.1.1.1   the reasonable expenses of the Trustee in operating and
administering the Plan; and
  10.1.1.2   any remuneration payable to the Trustee

          to the extent that such expenses and remuneration cannot be met out of
such of the assets held by the Trustee as are applicable for that purpose
  10.1.2   provide the Trustee with all information reasonably required from it
for the purposes of the administration and operation of the Plan in such form as
the Trustee may reasonably require.

      10.2   Continuing liability of former Participating Companies
      Any company that ceases to be a Participating Company shall remain liable
to meet its fair proportion of the expenses of the Trustee.

(19)



--------------------------------------------------------------------------------



 

      11   PROTECTION OF THE TRUSTEE

      11.1   Limited liability for monetary obligations
      The Trustee shall not be liable to satisfy any monetary obligations under
the Plan (including but without prejudice to the generality of the foregoing any
monetary obligations to Eligible Employees) beyond the sums of money (including
income) from time to time in its hands or under its control as Trustee of the
Plan and properly applicable for that purpose.
  11.2   Trustee to comply with Company’s directions
      The Trustee shall comply with any directions given by the Company
(including for the avoidance of doubt any person to whom any delegation under
clause 18.1 has been made) under the Rules and shall not be under any liability
in respect of such compliance to the Company (or such other person under clause
18.1) or to any Eligible Employee.
  11.3   Indemnity
      Subject to any agreement to the contrary between the Company or any
Participating Company and the Trustee, the Company, shall pay to or reimburse
the Trustee all expenses properly incurred by it in connection with the Trust
and shall fully indemnify the Trustee against all actions, claims, losses,
demands, proceedings, charges, expenses, costs, damages, taxes, duties and other
liabilities incurred by it in connection with the Trust or in connection with
the proper administration and operation of the Plan provided that a Trustee
shall not be paid, reimbursed or indemnified in respect of:

      11.3.1   any sum which can under clause 4.1 be recovered by the Trustee
either out of the assets held subject to the Plan or from other Participating
Companies; and
  11.3.2   any fraud, wilful misconduct, or in the case of a Trustee receiving
remuneration for acting as a Trustee, negligence by it or any of its officers or
employees.

             In addition, the Trustee shall have the benefit of all indemnities
conferred on trustees by the Trustee Act 1925 and generally by law.
  11.4   No obligation to become involved in management
      The Trustee shall not be under any obligation to:

      11.4.1   become a director or other officer, or interfere in the
management or affairs, of any company, any of the shares, debentures, debenture
stock or securities which are held on the trusts created by the Trust Deed or of
any company

(20)



--------------------------------------------------------------------------------



 

          associated with any such company, notwithstanding that the Trustee may
have (whether directly or indirectly) a substantial holding in, or control of,
any such company; or
  11.4.2   seek information about the affairs of any such company but may leave
the conduct of the affairs of any such company to its directors, officers or
other persons managing the company provided the Trustee has no actual notice of
any act of dishonesty on the part of such persons in connection with the
management of the company.

      12   ADDITIONAL POWERS

      12.1   Additional powers of the Trustee
      In addition and without prejudice to the powers vested in it by the other
provisions of the Trust Deed and by law, the Trustee shall have the following
powers and discretions:

      12.1.1   to agree with the Company all matters relating to the operation
and administration of the trusts created by the Trust Deed and so that no person
claiming an interest under the Trust shall be entitled to question the legality
or correctness of any arrangement or agreement made between the Company and the
Trustee in relation to such operation and administration;
  12.1.2   from time to time in writing to authorise such other person or
persons whether or not a Trustee, as the Trustee shall think fit to draw and
endorse cheques and to give receipts and discharges for any monies or other
property payable transferable or deliverable to the Trustee and every such
receipt or discharge shall be as valid and effectual as if such receipt or
discharge was given by the Trustee and the production of a written authority of
the Trustee given under this clause shall be a sufficient protection to any
person taking any such receipt or discharge and (unless that person shall have
received express notice in writing of the revocation of the authority) he shall
be entitled to assume and act upon the assumption that the authority remains
unrevoked;
  12.1.3   at any time, to borrow or raise money only for the purpose of
subscribing for or purchasing Shares or any other purpose for which money may be
applied under the Trust Deed. Any loan made by a Participating Company to the
Trustee shall be on such terms as the Participating Company and the Trustee
agree;
  12.1.4   to make any payment to any Beneficiary into the Beneficiary’s bank
account and the Trustee shall be discharged from obtaining a receipt or seeing
the application of any such payment; and

(21)



--------------------------------------------------------------------------------



 

      12.1.5   to pay any amount, whether income or capital, intended to be paid
to, or applied for the benefit generally of, any minor to his or her parent or
guardian, whose receipt shall be a valid discharge of the Trustee.

      12.2   Trustee’s power to invest monies etc
      Subject to any provision to the contrary in the Rules the Trustee shall in
respect of monies or other assets not held on trust for a Participant have the
same full and unrestricted powers of investing and transposing investments and
laying out monies in all respects as if it were absolutely entitled to them
beneficially and without regard to any requirement as to diversification.
  12.3   Trustee’s power of sale
      Subject to any provision to the contrary in the Rules the Trustee shall in
respect of any assets not held on trust for a Participant have all the powers of
sale of a beneficial owner in respect of such assets.

      13   PROCEEDINGS OF TRUSTEES

      13.1   Scope of clause
      Unless a corporate trustee is the sole Trustee, the following provisions
of this clause 13 shall govern the proceedings of the Trustees.
  13.2   Regulations for conduct of business
      The Trustees shall meet together and, subject to the following provisions
of this clause 13, make such regulations for the conduct of their business as
they determine.
  13.3   Quorum for meetings of Trustees
      The quorum for any meeting of the Trustees shall be two. A meeting of the
Trustees at which a quorum is present shall be competent to exercise all the
powers and discretions exercisable by the Trustees generally.
  13.4   Majority voting of Trustees
      At any meeting of the Trustees, all questions shall be decided by a
majority of the votes of the Trustees present and voting thereon. In the event
of an equality of votes, the chairman of the meeting, if any, shall have a
second or casting vote. In the event of an equality of votes on the election of
a chairman at any meeting, the chairman shall be chosen by lot.

(22)



--------------------------------------------------------------------------------



 

      13.5   Written resolutions of Trustees     A resolution in writing signed
by all the Trustees shall be as valid and effective as if it had been passed at
a meeting of the Trustees and the same may consist of two or more documents in
similar form each signed by one or more of the Trustees.

      14   ADMINISTRATION

      14.1   Delegation
      Where there is more than one Trustee, the Trustees may from time to time
delegate any business to any one or more of their number.
  14.2   Trustee being a company
      A Trustee which is a company may in its capacity as a Trustee act by its
officers and may by such officers have and exercise all powers trusts and
discretions vested in it under the Trust Deed.
  14.3   Minutes of meetings
      The Trustee shall cause proper minutes to be kept and entered in a book
provided for the purpose of all its resolutions and proceedings and any such
minutes of any meeting of the Trustee, if purported to be signed by the chairman
of such meeting or by the chairman of a subsequent meeting, shall be admissible
as prima facie evidence of the matters stated in such minutes.
  14.4   Professional advice
      The Trustee may employ and act on the advice or opinion of any solicitor,
accountant, or other person engaged in any profession or business whether such
advice was obtained by the Trustee or by the Company. The Trustee shall not be
responsible for any loss occasioned by its acting on that advice.
  14.5   Trustee’s agents
      The Trustee may employ on such terms as the Company may agree as to
remuneration any agent to transact any business in connection with the Plan and
the Trustee shall not be liable for any loss arising by reason of the fraud or
negligence of such agent.
  14.6   Trustee may execute deeds etc
      The Trustee may execute or authorise the execution or delivery by any
agent of it of any trust, deeds, documents or other instruments by the
impression of the Trustees’ signatures (where there is more than one Trustee) or
(in the case of a sole

(23)



--------------------------------------------------------------------------------



 

          corporate trustee) by the signature of two or more officers of the
corporate trustee, in writing, printing, lithograph, photocopying and other
modes of representing or reproducing words in a visible form and may authorise
the delivery of such instruments on its behalf.

      15   REMUNERATION AND INTERESTS OF THE TRUSTEES

      15.1   Individual Trustees
      Any individual Trustee shall be entitled to receive and retain as
remuneration for his services under the Trust Deed such sum or sums as a
Participating Company may from time to time resolve to pay to him
notwithstanding that he is also an officer or employee of a Participating
Company and he shall not be disqualified from voting or taking part in any
decision of the Trustees on any matter by virtue of any personal or beneficial
interest (actual or prospective) therein.
  15.2   Professional Trustees
      Any Trustee who is a solicitor, accountant, or other person engaged in any
profession or business shall be entitled to charge and be paid all normal and
other charges for business transacted, services rendered or time spent
personally or by the Trustee’s firm in connection with the Plan, including acts
which a Trustee not engaged in any profession or business could have done
personally.
  15.3   Corporate Trustees
      Any Trustee which is a company shall be entitled to charge and be paid
such reasonable remuneration or charges as shall from time to time be agreed in
writing between the Company and such company and any such company (being a bank)
shall be entitled subject to the written consent of the Company, to act as
banker and perform any services in relation to the Plan on the same terms as
would be made with a customer in the ordinary course of its business as a banker
without accounting for any resultant profit including without prejudice to the
generality of the foregoing retention of its customary share of brokerage
commission.
  15.4   Right to be employed by Company
      Any Trustee or officer of a corporate trustee may be employed by, or be
appointed an officer of, the Company or any Subsidiary and shall be entitled to
keep for his benefit such remuneration or any other benefit as he may receive by
virtue of such position and shall not be liable to account for any such benefit.

(24)



--------------------------------------------------------------------------------



 

      16   PERMITTED DEALINGS OF TRUSTEES

      16.1   Trustee permitted to hold shares etc
      No Trustee (nor any director or other officer of a company acting as a
Trustee) shall be precluded from acquiring, holding or dealing with any shares,
debentures, debenture stock or securities of Gannett Co., Inc., the Company or
any other Participating Company or any other company in which the Trustee may be
interested or from entering into any contract or other transaction with Gannett
Co., Inc., the Company or any other Participating Company or any such other
company or being interested in any such contract or transaction. No Trustee (nor
any director or other officer of a company acting as a Trustee) shall be liable
to account to any Beneficiary, Eligible Employee or Participant or, where there
is more than one Trustee, to the other Trustees or the Company or any other
Participating Company or such other company for any profits so made or benefits
so obtained by him.
  16.2   No requirement to account for benefits
      The Trustee (and any director or other officer of a company acting as a
Trustee) who is or becomes a Beneficiary may retain all benefits to which he
becomes entitled under the Plan and shall not be liable to account for any such
benefit.

      17   NUMBER, APPOINTMENT, RETIREMENT AND REMOVAL OF TRUSTEES

      17.1   Minimum number of Trustees
      The minimum number of Trustees shall be:

      17.1.1   in the case of a Trustee which is a company (whether or not a
trust corporation), one; and
  17.1.2   in any other case, three.
  17.1.3   while the number of Trustees is below the minimum number, a
continuing Trustee shall not be entitled to exercise any power or discretion
under the Trust Deed.
  17.1.4   if, after the removal, retirement or death of a Trustee, there are
fewer than the minimum number of Trustees required by clause 17.1.2, the Company
shall forthwith appoint a new Trustee in place of the removed, retiring or dead
Trustee.

(25)



--------------------------------------------------------------------------------



 

      17.2   Statutory power to appoint new and additional Trustees
      The statutory power of appointing new and additional Trustees contained in
section 36 of the Trustee Act 1925 shall be vested in the Company and may be
exercised by a resolution of the Directors or in writing signed by a person duly
authorised by a resolution of the Directors.
  17.3   Power to appoint additional Trustees
      In addition to the statutory power of appointing new and additional
Trustees, the Company shall have the power by a resolution of the Directors or
in writing signed by a person duly authorised by a resolution of the Directors
to appoint additional Trustees notwithstanding that the effect of such
appointment would be to increase the number of Trustees beyond four.
  17.4   Company ceasing to exist
      If the Company ceases to exist otherwise than in consequence of a
reconstruction or amalgamation, all powers of appointing and removing Trustees
shall become vested in the Trustee.
  17.5   Removal of Trustees
      The Company may by a resolution of the Directors or in writing signed by a
person duly authorised by a resolution of the Directors, notice of which, in
either case, is given to the Trustee, and without assigning any reason therefor,
remove a Trustee from office, but not so as to reduce the number of Trustees
below that specified in clause 17.1. If no later date is specified in the
notice, such removal shall take place immediately on the receipt of the notice
by the Trustee. If a later date is specified in the notice, such removal shall
take place on the later of the receipt of the notice by the Trustee and the date
specified in the notice.
  17.6   Retirement of Trustees
      A Trustee may retire by giving the Company written notice of his desire to
retire but not so as to reduce the number of Trustees below that specified in
clause 17.1.
      If the requirements of clause 17.1 will continue to be satisfied such
notice shall take effect at the expiry of three months or such other period as
may be agreed in writing by the Company after the date of such notice.
      If the requirements of clause 17.1 will not continue to be satisfied, the
Company shall, within three months after the giving of such notice, appoint an
additional Trustee. If the Company fails to do so within such period, the
retiring Trustee may by deed appoint an additional Trustee and his retirement
shall thereupon become effective.

(26)



--------------------------------------------------------------------------------



 

      17.7   Transfer of trust property following removal or retirement
      Forthwith following his removal or retirement as a Trustee, the outgoing
Trustee shall transfer all property held by him subject to the Plan and deliver
all documents in his possession relating to the Plan to the remaining Trustees
and shall execute all such documents and do all such things as may be necessary
to give effect to his removal or retirement.
  17.8   Section 37 of the Trustee Act 1925
      Section 37(1)(c) of the Trustee Act 1925 shall apply to the Plan as if all
references in that section to a trust corporation were references to any company
authorised by its memorandum and articles to undertake trust business.
  17.9   Residence of Trustees
      The Company shall ensure that all the Trustees or any sole Trustee which
is a company shall at all times be resident for tax purposes in the United
Kingdom.

      18   DELEGATION OF ADMINISTRATION BY THE COMPANY AND OTHER MATTERS

      18.1   Delegation of Administration
      The Company or the Executive Compensation Committee may at any time
delegate in writing to the directors of any other Participating Company or to
any Participating Company’s duly authorised officers any of its powers and
duties under the Trust Deed or any business including the exercise of any
discretion provided always that the Company shall not delegate the duties
imposed on it or the rights given to it under clauses 9.1, 11.3, 17.2, 17.3,
17.5 or 22.
  18.2   Exercise of powers
      Except as otherwise provided in the Trust Deed or in the Rules the powers
and discretions exercisable by any Participating Company in relation to the Plan
shall be exercisable in the case of the Company by the Executive Compensation
Committee and otherwise by resolution of the directors of such Participating
Company or by a duly authorised committee thereof and a copy of any resolution
signed or purporting to be signed by the secretary or any director of such
company shall be sufficient authority to the Trustee to act thereunder.
  18.3   Information supplied by Participating Company
      The Trustee shall be entitled, in the absence of manifest error, to rely
without further enquiry on any information or advice supplied to them by any
Participating Company in connection with the trust created by the Trust Deed.

(27)



--------------------------------------------------------------------------------



 

      19   DURATION AND WINDING UP OF THE PLAN

      19.1   Termination on expiry of the Trust Period
      The Plan shall terminate on the earlier of:

      19.1.1   the expiry of the Trust Period; and
  19.1.2   a plan termination notice validly issued under Rule 35 of the Plan

          and references throughout the Trust Deed to a termination of the Plan
shall be taken to be a termination as herein provided.
  19.2   Outstanding liabilities
      On or after the termination of the Plan no further sums shall be paid to
the Trustee by the Participating Companies save that all Participating Companies
shall remain liable to pay their just proportion of the costs charges and
expenses of the Plan.
  19.3   Completion of obligations
      Following any termination of the Plan the Trustee shall remain responsible
for the completion of its obligations under the Plan.

      20   SUPREMACY OF TRUST DEED OVER RULES OF PLAN



  The Trustee’s rights, duties and powers are regulated by the Trust Deed and by
the Rules and in the case of inconsistency or conflict between the provisions of
the Trust Deed and of the Rules the provisions of the Trust Deed shall prevail.

      21   GOVERNING LAW AND JURISDICTION

      21.1   Governing Law
      The formation, existence, construction, performance, validity and all
aspects whatsoever of the Trust Deed and the Rules or any term of the Trust Deed
or any Rules shall be governed by English law.
  21.2   Jurisdiction
      The English courts shall have jurisdiction to settle any dispute which may
arise out of, or in connection with, the Trust Deed or the Rules.

(28)



--------------------------------------------------------------------------------



 

      21.3   Jurisdiction agreement for benefit of Company
      The jurisdiction agreement contained in this clause 21 is made for the
benefit of the Company only, which accordingly retains the right to bring
proceedings in any other court of competent jurisdiction.
  21.4   Participant deemed to submit to such jurisdiction
      By accepting an Award and not renouncing it, a Participant is deemed to
have agreed to submit to such jurisdiction.

      22   AMENDMENT OF TRUST DEED AND RULES

      22.1   Amendment of Deed and Rules
      The Company may at any time and from time to time in the case of the Trust
Deed by a supplemental deed and in the case of the Rules by resolution of the
Executive Compensation Committee amend, modify, or alter the Plan in any respect
(such amendment modification or alteration being referred to in this clause 22.1
as a “modification”) provided that:

      22.1.1   no modification shall be made which would have the effect of
conferring any advantage on any Eligible Employee without the approval of the
Company in general meeting except for minor amendments to benefit the
administration of the Plan to take account of a change in legislation and
amendments to obtain or maintain favourable tax, exchange control or regulatory
treatment for Eligible Employees or the Participating Companies;
  22.1.2   no modification shall alter to the disadvantage of any Participant
his rights which have accrued to him under the Plan before the date of such
modification;
  22.1.3   no modification shall modify or alter to the disadvantage of the
Trustee the provisions for its protection and indemnity contained in the Plan
without the written agreement of the Trustee;
  22.1.4   no modification shall be made which would or might infringe any rule
against perpetuities or which could result in the Plan ceasing to be an
Employees’ Share Scheme; and
  22.1.5   whilst the Plan is approved by the Board of Inland Revenue, no
modification to any key feature (as defined in paragraph 118(3)(a) of
Schedule 8) of the Plan shall take effect without the approval of the Board of
Inland Revenue.

(29)



--------------------------------------------------------------------------------



 

      22.2   Amendments to be binding
      Any modification made in accordance with the provisions of this clause 22
shall be binding upon all persons from time to time interested in the Plan
including the Company and any other Participating Company.

      23   GENERAL PROVISIONS

      23.1   Counterparts
      The Trust Deed may be executed in any number of counterparts, and by the
parties on separate counterparts, each of which when so executed and delivered
shall be an original, but all the counterparts will together constitute one and
the same Trust Deed.
  23.2   Irrevocability
      Subject to the provisions of the Trust Deed, the trusts hereby declared
are irrevocable.

EXECUTED by the parties as a deed and delivered on the date first mentioned
above.

SIGNED as a deed by
Gannett U.K. Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

The Common Seal of Barclays Bank Trust Company was hereunto affixed in execution
of this deed in the presence of:



  Authorised sealing officer

(30)



--------------------------------------------------------------------------------



 



SIGNED as a deed by
Newsquest (London) Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

SIGNED as a deed by
Newsquest (Essex) Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

SIGNED as a deed by
Newsquest (Midlands South) Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

SIGNED as a deed by
Newsquest (Lancashire) Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

SIGNED as a deed by
Newsquest (Oxfordshire) Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

(31)



--------------------------------------------------------------------------------



 



SIGNED as a deed by
Newsquest (Bradford) Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

SIGNED as a deed by
Newsquest (North East) Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

SIGNED as a deed by
Newsquest (Sussex) Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

SIGNED as a deed by
Newsquest (Kendal)
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

SIGNED as a deed by
Newsquest (Wiltshire) Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

SIGNED as a deed by
Newsquest (York) Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

(32)



--------------------------------------------------------------------------------



 



SIGNED as a deed by
Newsquest (Cheshire/Merseyside) Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

SIGNED as a deed by
Newsquest Media Group Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

SIGNED as a deed by
Newsquest Media (Southern) plc
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

SIGNED as a deed by
Newsquest Printing (Worcester) Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

SIGNED as a deed by
Newsquest Printing (Lostock) Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

SIGNED as a deed by
Newsquest Printing (Colchester) Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

(33)



--------------------------------------------------------------------------------



 



SIGNED as a deed by
Southern Binders Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

SIGNED as a deed by
Southernprint (Web Offset) Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

SIGNED as a deed by
Southern Magazines Limited
acting by a director and its secretary/ two directors:

      /s/ Paul Davidson   Director
  /s/ Paul Hunter   Director/Secretary

(34)



--------------------------------------------------------------------------------



 



SCHEDULE 1

RULES OF THE GANNETT U.K. LIMITED INLAND REVENUE
APPROVED SHARE INCENTIVE PLAN

      1   INTERPRETATION

      1.1   In this Schedule, unless the context otherwise requires, the
following words and expressions have the following meanings:

      Accounting Period   an accounting reference period of the Company within
the meaning of section 224 of the Companies Act 1985 or a new accounting
reference period of the Company within the meaning of section 225 of the
Companies Act 1985;
  Accumulation Period   a period determined at the discretion of the Executive
Compensation Committee, not exceeding 12 months which must be the same for all
Participants;
  Appropriate   to confer a beneficial interest in Free Shares or Matching
Shares on a Participant, subject to the provisions of the Plan, and the
expressions “Appropriation” and “Appropriated” shall be construed accordingly;
  Associate   the meaning set out in paragraphs 20, 21 and 22 of Schedule 8;
  Associated Company   in relation to two companies if:

            (a)   one company has control of the other; or
      (b)   both are under the control of the same person or persons

          and for the purposes of this definition, “control” has the meaning set
out in section 416 of ICTA 1988;
 

(35)



--------------------------------------------------------------------------------



 

      Award   the Appropriation to Participants of Free Shares or Matching
Shares or the acquisition of Partnership Shares on behalf of Participants, in
accordance with the Plan;
  Capital Receipt   a receipt by the Trustee of money or money’s worth of the
type defined in paragraph 79 of Schedule 8;
  Close Company   the meaning set out in section 414 ICTA 1988;
  Company   Gannett U.K. Limited incorporated in England & Wales under company
number 3795655 or any company which results from the amalgamation or
reconstruction of Gannett U.K. Limited (or, if there is more than one such
company, the company to which the greater part of the undertaking of Gannett
U.K. Limited passes as a result of the amalgamation or reconstruction) and this
definition shall apply, with appropriate modifications, to any amalgamation or
reconstruction of the Company from time to time;

          Connected Company   (a)   a company which Controls or is controlled by
the Company or which is controlled by a company which also Controls the Company;
      (b)   a company which is a member of a consortium owning the Company or
which is owned in part by the Company as a member of the consortium;

      Control   the meaning set out in section 840 ICTA 1988;
  Directors   the board of directors of the Company or a duly authorised
committee thereof;
  Dividend Shares   Shares acquired with dividends paid in respect of Plan
Shares as set out in Part IV;
  Dividend Shares   the date on which the Trustee acquires

(36)



--------------------------------------------------------------------------------



 

      Acquisition Date   Dividend Shares pursuant to Rule 19.4;
  Dividend Shares Holding Period   the period beginning on the Dividend Shares
Acquisition Date and ending on the earlier of the third anniversary of that date
and the date on which the Participant ceases to have any Relevant Employment;
  Eligible Employee   an individual who in the case of Free Shares at a Free
Shares Appropriation Date, and in the case of Partnership Shares or Matching
Shares:

            (a)   if there is no Accumulation Period, at the time the money for
the acquisition of such Partnership Shares is deducted; and
      (b)   if there is an Accumulation Period, at the time of the first
deduction of money for the acquisition of such Partnership Shares

            (i)   is an employee of a Participating Company and is not under
notice; and
      (ii)   has been such an employee (or has otherwise been an employee of a
Qualifying Company) at all times during any Qualifying Period; and
      (iii)   is chargeable to tax in respect of his office or employment with a
Participating Company under Case I of Schedule E; and
      (iv)   has not either himself or through any Associate and whether in
either case alone or together with one or more Associates has not had within the
preceding twelve months, a Material Interest in a Close Company whose shares may
be
 

(37)



--------------------------------------------------------------------------------



 

                  Appropriated or acquired under the Plan or a company which has
Control of such a company or is a member of a consortium which owns such a
company; and
      (v)   has not, in the same Year of Assessment participated in a share
incentive plan approved under Schedule 8 (other than the Plan) established by
the Company or a Connected Company (which for the avoidance of doubt shall
include where an employee would have participated but for his failure to obtain
a Performance Allowance) or, in relation to an Award of Free Shares has not in
the same Year of Assessment participated in a profit sharing scheme approved
under Schedule 9 to ICTA 1988 established by the Company or a Connected Company;

            (c)   an individual who at the relevant time satisfies the
requirements above, excluding (iii), whom the Executive Compensation Committee
have, in their absolute discretion determined should be included;

      Employees’ Share Scheme   the meaning set out in section 743 of the
Companies Act 1985;
  Executive Compensation
Committee   the Executive Compensation Committee of Gannett Co., Inc. or a
committee of persons (delegates) appointed thereby;
  Forfeiture Period   the period(s) determined by the Executive Compensation
Committee pursuant to Rules 4.3.7, 15.2.5 or 15.2.6, as appropriate, provided
that the period(s) shall not exceed 3 years from the relevant date of
Appropriation;

(38)



--------------------------------------------------------------------------------



 

      Free Shares   Shares entitlement to which is as set out in Part I;
  Free Shares Agreement   an agreement issued by the Executive Compensation
Committee under Rule 4;
  Free Shares Appropriation Date   the date on which the Trustee Appropriates an
Award of Free Shares;
 
  Free Shares Closing Date   the date specified in the Free Shares Invitation by
which the Free Shares Agreement must be received by the Company;
  Free Shares Holding Period   the period beginning on the Free Shares
Appropriation Date and ending on a date determined from time to time at the
discretion of the Executive Compensation Committee, and being not earlier than
the third anniversary nor later than the fifth anniversary of the Free Shares
Appropriation Date or, if earlier, the date on which the Participant ceases to
be in Relevant Employment and which period shall be the same for all Free Shares
comprised in the same Award and shall not be increased at any time in respect of
Free Shares already Appropriated;
  Free Shares Invitation   an invitation to participate in an offer for Free
Shares issued by the Executive Compensation Committee under Rule 4;
  ICTA 1988   the Income and Corporation Taxes Act 1988;
 

(39)



--------------------------------------------------------------------------------



 

      Initial Market Value   the Market Value of a Share:

            (i)   in the case of Free Shares, on the Free Shares Appropriation
Date;
      (ii)   in the case of Matching Shares, on the Matching Shares
Appropriation Date; and
      (iii)   in the case of Dividend Shares, on the Dividend Shares Acquisition
Date;

          Market Value   (i)   where the Shares are listed on the New York Stock
Exchange the middle market quotation of a Share as derived from the Wall Street
Journal for the dealing day immediately preceding the day in question (provided
that in no case may the market value of a Share be determined by reference to a
dealing day which falls within a Proscribed Period);
      (ii)   where the shares are not listed on the New York Stock Exchange, the
market value of a Share as determined in accordance with the provisions of Part
VIII of the Taxation of Chargeable Gains Act 1992 and paragraph 125 of Schedule
8 and agreed for the purposes of the Plan with Inland Revenue Shares Valuation
Division on or before that day;

      Matching Shares   Shares entitlement to which is as set out in Part III
which shall:

          (a)   be shares of the same class and carry the same rights as the
Partnership Shares to which they relate;
    (b)   be Appropriated on the same day as the Partnership Shares to which
they relate are Awarded; and
    (c)   be Appropriated to all Participants on exactly the same basis;

(40)



--------------------------------------------------------------------------------



 

      Matching Shares
Appropriation Date   the date on which the Trustee Appropriates an Award of
Matching Shares;
 
  Matching Shares Holding Period   the period beginning on the Matching Shares
Appropriation Date and ending on a date determined from time to time at the
discretion of the Executive Compensation Committee, and being not earlier than
the third anniversary nor later than the fifth anniversary of the Matching
Shares Appropriation Date or, if earlier, the date on which the Participant
ceases to be in Relevant Employment, and which period shall be the same for all
Matching Shares comprised in the same Award and shall not be increased at any
time in respect of Matching Shares already Appropriated;
  Material Interest   the meaning set out in paragraphs 17, 18 and 19 of
Schedule 8;
  New York Stock Exchange   the New York Stock Exchange or any successor body;
  Offer   a general offer which is made to holders of shares of the same class
as Plan Shares or of other shares in Gannett Co., Inc. and in either case which
is made on condition that if satisfied the person making the offer will have
Control of Gannett Co., Inc.;
  Participant   an Eligible Employee to whom the Trustee has made an
Appropriation or on whose behalf Partnership Shares or Dividend Shares have been
acquired or, where the context permits, an Eligible Employee who has submitted a
duly completed Free Shares Agreement or Partnership Shares Agreement in
accordance with Rule 4.3.5 or 10.3.5 respectively;
  Participating Company   the Company or a Subsidiary which is a party to the
Trust Deed or has pursuant to clause 9 executed a deed of adherence;
  Partnership Shares   Shares entitlement to which is as set out in Part II;

(41)



--------------------------------------------------------------------------------



 

      Partnership Shares Acquisition Date   in relation to each acquisition of
Partnership Shares, the actual date on which the Trustees acquire such
Partnership Shares in accordance with Rule 10.3.4;
 
  Partnership Shares Agreement   an agreement issued by the Executive
Compensation Committee under Rule 10.4;
 
  Partnership Shares Closing Date   the date specified in the Partnership Shares
Invitation by which the completed Partnership Shares Agreement must be received
by the Company in order for the Eligible Employee to commence Salary deductions
for the acquisition of Partnership Shares in the following month;
  Partnership Shares Invitation   an invitation issued by the Executive
Compensation Committee under Rule 10;
 
  Partnership Shares Market Value   in the case of a Partnership Shares
Agreement with:

            (a)   an Accumulation Period, the lower of the Market Value of a
Share on:
      (i)   the first day of the Accumulation Period; and
      (ii)   the Partnership Shares Acquisition Date;
      (b)   no Accumulation Period, the Market Value of a Share on the
Partnership Shares Acquisition Date.

      Partnership Share Money   the meaning given to that term by Rule 10.5.2;
  Performance Allowance   an Appropriation of Free Shares where:

            (a)   whether Free Shares are Appropriated or not; or
      (b)   the number or value of Free Shares Appropriated

(42)



--------------------------------------------------------------------------------



 

                  is subject to the satisfaction of a Performance Target;

      Performance Target   a performance target imposed by the Executive
Compensation Committee under Rule 6;
  Performance Unit   a group comprising one or more Participants to whom a
Performance Target applies;
  Plan   the Gannett U.K. Limited Inland Revenue Approved Share Incentive Plan
as constituted by this Trust Deed and Rules in their present form or as amended
from time to time;
  Plan Shares   Free Shares, Partnership Shares, Matching Shares and Dividend
Shares which have been Appropriated to a Participant or are held on his behalf
by the Trustee;
  Proscribed Period   any period during which dealings in Shares is proscribed
due to the existence of unpublished price sensitive information, whether by the
Company’s own code on insider dealing, the Criminal Justice Act 1993,
corresponding legislation of the United States of America, or otherwise;
  Qualifing Company   the same meaning as in paragraph 14 of Schedule 8;
  Qualifying Corporate Bond   the meaning set out in section 117 of the Taxation
of Chargeable Gains Act 1992;
    Qualifying Period   a period determined by the Executive Compensation
Committee in relation to any Award of Shares under the Plan which may be
different for different Awards provided that:

              (a)   in the case of Free Shares it shall not exceed the period of
18 months before the Free Shares Appropriation Date;
      (b)   in the case of Partnership Shares and Matching Shares where there is
an Accumulation Period it shall not

(43)



--------------------------------------------------------------------------------



 

                  exceed the period of 6 months before the beginning of the
Accumulation Period;
      (c)   in the case of Partnership Shares and Matching Shares where there is
no Accumulation Period it shall not exceed the period of 18 months before the
deduction of money for the acquisition of such Partnership Shares.
  Relevant Amount   (a)   in respect of Free Shares, £3,000 in any Year of
Assessment;
      (b)   in respect of Partnership Shares, the lower of:

            (i)   £125 per month or if the Salary is not paid monthly such
amount as bears to £125 the same proportion as the pay interval in question
bears to one month; and

            (ii)   10% of Salary which if there is no Accumulation Period shall
mean 10% of the Salary payment concerned and if there is an Accumulation Period
shall mean 10% of the total Salary of the Participant over that period;

            (c)   in respect of Dividend Shares, £1,500 in any Year of
Assessment;



  subject in each case to such amendment as may be made to that limit under
Finance Act 2000 from time to time;

      Relevant Employment   employment by the Company or any Associated Company;
  Retirement Age   the age of 50;
  Rules   these rules as from time to time amended;

(44)



--------------------------------------------------------------------------------



 

      Salary   such of the emoluments of the office or employment by virtue of
which a Participant is eligible to participate in the Plan as are liable to be
paid under deduction of tax pursuant to section 203 ICTA 1988 (or which would be
if the individual were within the scope of Schedule E), after deducting amounts
included by virtue of Chapter II Part V ICTA 1988 (or which would have been had
the individual been within the scope of Schedule E), together with amounts that
would be so liable apart from Schedule 8;
  Schedule 8   Schedule 8 to the Finance Act 2000;
  Shares   fully paid ordinary shares in the capital of Gannett Co., Inc. (or
any shares representing the same) which satisfy the conditions in paragraphs 60
to 67 inclusive of Schedule 8;
  Subsidiary   any company over which the Company,has Control;
  Year of Assessment   a period commencing on 6 April in any year and ending on
5 April in the following year.

1.2              In the Plan, unless otherwise specified:

      1.2.1   the contents, clause and Rule headings are inserted for ease of
reference only and do not affect their interpretation;
  1.2.2   references to clauses, Rules, Parts and Schedules are to clauses,
rules, parts of, and schedules to the Plan;
  1.2.3   a reference to writing includes any mode of reproducing words in a
legible form and reduced to paper;
  1.2.4   the singular includes the plural and vice-versa and the masculine
includes the feminine;
  1.2.5   a reference to a statutory provision includes any statutory
modification, amendment or re-enactment thereof; and
  1.2.6   the Interpretation Act 1978 applies to the Plan in the same way as it
applies to an enactment.

(45)



--------------------------------------------------------------------------------



 

      2   PURPOSE OF THE PLAN



  The purpose of the Plan is to enable Eligible Employees of Participating
Companies to acquire shares in Gannett Co., Inc. which give them a continuing
stake in Gannett Co., Inc..

      3   PARTICIPATION ON SAME TERMS



  On each occasion when an Award is to be made, subject to Rule 5 every Eligible
Employee shall be invited to participate in an Award on the same terms and those
who do actually participate must do so on the same terms.

(46)



--------------------------------------------------------------------------------



 



PART I – FREE SHARES

      4   ISSUE OF INVITATIONS

      4.1   Discretion of the Executive Compensation Committee
      The Executive Compensation Committee may in their absolute discretion
determine that an Award of Free Shares may be made and, accordingly, issue Free
Shares Invitations.
  4.2   Limit on individual participation
      In any Year of Assessment, the Initial Market Value of Free Shares
Appropriated to a Participant shall not exceed the Relevant Amount.
  4.3   Contents of Free Shares Invitations
      Free Shares Invitations shall be in such form as the Executive
Compensation Committee determine from time to time and shall state:

      4.3.1   the Free Shares Closing Date;
  4.3.2   the expected Free Shares Appropriation Date;
  4.3.3   the Free Shares Holding Period;
  4.3.4   that, by accepting the Free Shares Invitation, the Eligible Employee
becomes bound in contract with the Company to observe the restrictions set out
in the Free Shares Agreement;
  4.3.5   that an Eligible Employee who wishes to accept the Free Shares under
the Award shall submit to the Company, prior to the Free Shares Closing Date, a
duly completed Free Shares Agreement;
  4.3.6   that the individual shall only be entitled to an Appropriation of Free
Shares if he remains an Eligible Employee at the Free Shares Appropriation Date;
  4.3.7   that (as determined at the discretion of the Executive Compensation
Committee) the provisions of either Rules 9.2 or 9.3 shall apply to the Award
and, if Rule 9.3 applies, shall state what the applicable Forfeiture Period
shall be; and
  4.3.8   such additional information, not inconsistent with the Rules and the
Trust Deed as the Executive Compensation Committee may from time to time
determine.

(47)



--------------------------------------------------------------------------------



 

      4.4   Free Shares Agreement and Free Shares Invitations
      Each Eligible Employee shall be sent a Free Shares Invitation and a Free
Shares Agreement which shall be in such form as the Executive Compensation
Committee may determine from time to time and shall require the Eligible
Employee to contract with the Company as set out in Rule 8.
  4.5   Election to participate in any Award of Free Shares
      A Free Shares Agreement may include an election by a Participant to
participate in any Award of Free Shares until such time as he notifies the
Company that he no longer wishes to so participate. Where a Participant makes
such an election he shall be deemed to have complied with Rule 4.3.5 in relation
to each Award of Free Shares until the election is withdrawn.

      5   ALLOCATION OF FREE SHARES BY REFERENCE TO PERFORMANCE

      5.1   Free shares may be allocated by reference to performance
      The Company may stipulate that the number of Free Shares (if any) to be
Appropriated to each Participant on a given occasion shall be determined by
reference to Performance Allowances.
  5.2   Performance Allowances to apply to all
      If Performance Allowances are used, they shall apply to all Participants.
  5.3   Executive Compensation Committee to provide information
      If Performance Allowances are used the Executive Compensation Committee
shall, as soon as reasonably practicable:

      5.3.1   notify each Participant participating in the Award of the
Performance Targets to be used to determine the number or value of Free Shares
Appropriated to him; and
  5.3.2   notify all Eligible Employees of any Participating Company, in general
terms, of the Performance Targets to be used to determine the number or value of
Free Shares to be Appropriated to each Participant under the Award (provided
that the Executive Compensation Committee may exclude any information the
disclosure of which, they reasonably consider would prejudice commercial
confidentiality).

(48)



--------------------------------------------------------------------------------



 

      5.4   Use of method 1 or method 2
      The Company shall determine the number of Free Shares (if any) to be
Appropriated to each Participant by reference to performance using method 1 or
method 2. The same method shall be used for all Participants for each Award.
  5.5   Performance Allowances: method 1
      By this method:

      5.5.1   at least 20% of Free Shares Appropriated under any Award shall be
Appropriated without reference to a Performance Target;
  5.5.2   the remaining Free Shares shall be Appropriated by reference to a
Performance Target; and
  5.5.3   the highest Appropriation made to a Participant by reference to
performance in any period shall be not more than four times the number of Free
Shares Appropriated to an individual without reference to a Performance Target
at the same time.



  If this method is used:

      5.5.4   the Free Shares Appropriated without reference to a Performance
Target shall be Appropriated on the same terms as provided in Rule 5.7; and
  5.5.5   the Free Shares Appropriated by reference to a Performance Target need
not be Appropriated on the same terms as provided in Rule 5.7.

      5.6   Performance Allowances: method 2
      By this method:

      5.6.1   some or all Free Shares shall be Appropriated by reference to
performance;
  5.6.2   the Appropriation of Free Shares to Participants who are members of
the same Performance Unit shall be made on the same terms, as provided in Rule
5.7; and

          Free Shares Appropriated for each Performance Unit shall be treated as
separate Awards for the purposes of Rule 5.7 only.

(49)



--------------------------------------------------------------------------------



 

      5.7   Same terms basis for Free Shares Awards
      An Award of Free Shares on the same terms shall be on terms determined by
the Executive Compensation Committee which may be directly proportional to any
one or more separately of a Participant’s:

      5.7.1   remuneration from;
  5.7.2   length of service with;
  5.7.3   number of hours worked for;



  any Qualifying Companies.

      6   PERFORMANCE TARGETS

      6.1   Imposition of Performance Targets
      The Executive Compensation Committee may impose one or more Performance
Targets in order to determine the number of Shares (if any) subject to a
Performance Allowance.
  6.2   Nature of Performance Targets
      Any Performance Target imposed shall be:

      6.2.1   based on business results or other objective criteria; and
  6.2.2   a fair and objective measure of the performance of the Performance
Unit(s) to which it applies.

      6.3   Membership of Performance Unit
      No Participant shall be a member of more than one Performance Unit.
  6.4   Substitution, variation or waiver of Performance Targets

      6.4.1   If an event occurs which causes the Executive Compensation
Committee to consider that a Performance Target is no longer appropriate, the
Executive Compensation Committee may substitute, vary or waive such Performance
Target in such manner (and make such consequential amendments to the Rules) as:

                  6.4.1.1     is reasonable in the circumstances;

(50)



--------------------------------------------------------------------------------



 

                    6.4.1.2     produces a fairer measure of performance and is
neither materially more nor less difficult to satisfy; and
        6.4.1.3     continues to comply with Rule 6.2.

      6.4.2   The Executive Compensation Committee shall, as soon as reasonably
practicable, notify each Participant affected of any such substitution,
variation or waiver of the Performance Target.
  7   APPROPRIATION OF FREE SHARES

      7.1   Provision of information by the Company to the Trustees
      As soon as practicable after the end of the period to which the
Performance Target relates (in the case of Performance Allowances) or the Free
Shares Closing Date the Company shall inform the Trustee of:

      7.1.1   the name and address of each Participant to whom Free Shares are
to be Appropriated, together with details of the Participating Company which
employs the Participant;
  7.1.2   the number of Free Shares to be Appropriated to each Participant on
this occasion.

      7.2   Appropriation
      On the expected Free Shares Appropriation Date, the Trustee shall
Appropriate to each Participant the number of Free Shares notified to the
Trustee under Rule 7.1.
  7.3   Notification of Appropriation to Participants
      As soon as practicable after the Free Shares Appropriation Date, the
Trustee shall notify each Participant to whom Free Shares have been Appropriated
of:

      7.3.1   the number and description of Free Shares Appropriated to him;
  7.3.2   the Free Shares Appropriation Date;
  7.3.3   their Initial Market Value; and
  7.3.4   the applicable Free Shares Holding Period.

(51)



--------------------------------------------------------------------------------



 

      8   RESTRICTIONS ON DEALINGS IN, AND PERMITTED TRANSFERS OF FREE SHARES

      8.1   Restrictions on disposals by Participants
      Subject to Rules 27 and 29 during the Free Shares Holding Period a
Participant shall:

      8.1.1   permit the Trustee to hold his Free Shares; and
  8.1.2   not assign, charge or otherwise dispose of his beneficial interest in
his Free Shares.

      8.2   Restrictions on disposals by the Trustee
      Subject to Rules 9, 27 and 31 the Trustee:

      8.2.1   shall not dispose of any Free Shares, whether by transfer to the
Participant or otherwise, during the Free Shares Holding Period;
  8.2.2   shall not dispose of any Free Shares after the Free Shares Holding
Period except in accordance with a direction given by or on behalf of the
Participant; and
  8.2.3   shall not deal with any right conferred in respect of a Participant’s
Free Shares to be allotted other shares, securities or other rights except
pursuant to a direction given by or on behalf of the Participant or any person
in whom the beneficial interest in his Free Shares is for the time being vested.

      8.3   Transfer of Free Shares after the Free Shares Holding Period

      8.3.1   A Participant may, at any time after the Free Shares Holding
Period direct the Trustee by notice in writing to:

                  8.3.1.1     transfer the Participant’s Free Shares to the
Participant; or
        8.3.1.2     transfer the Free Shares to some other person named by the
Participant; or
        8.3.1.3     dispose of the Free Shares by way of sale for the best
consideration in money that can reasonably be obtained at the time of sale and
to account for the proceeds to the Participant or some other person named by the
Participant.

      8.3.2   Within 30 days after receipt of a notice referred to in Rule 8.3.1
the Trustee shall comply with the instructions set out in such notice.

(52)



--------------------------------------------------------------------------------



 

      9   CESSATION OF RELEVANT EMPLOYMENT AND EARLY TRANSFER OF FREE SHARES

      9.1   Trustee to be notified of cessation of Relevant Employment
      If a Participant ceases to be in Relevant Employment then the Company
shall within 14 days inform the Trustee of such cessation and whether the
provisions of Rule 9.2 or 9.3 apply.
  9.2   Early transfer of Free Shares
      Where the Trustee has been notified by the Executive Compensation
Committee in accordance with Rule 9.1 that this Rule 9.2 applies then as soon as
reasonably practicable after the receipt of such notification and in any event
within 30 days after the cessation of the Relevant Employment the Trustee shall
transfer the Free Shares to the Participant or as directed by him prior to the
transfer, in accordance with Rules 8.3.1.2 or 8.3.1.3 provided always that the
Trustee shall first comply with Rule 33.
  9.3   Forfeiture of Free Shares
      Where the Trustee has been notified by the Executive Compensation
Committee in accordance with Rule 9.1 that this Rule 9.3 applies then, subject
to Rules 9.4 and 9.5 the Participant’s beneficial entitlement to his Free Shares
shall lapse immediately on his ceasing to be in Relevant Employment before the
end of the Forfeiture Period and he shall cease to have any rights to such Free
Shares.
  9.4   Injury, disability, redundancy, retirement etc
      Notwithstanding Rule 9.3 if a Participant ceases to be in Relevant
Employment by reason of:

      9.4.1   injury or disability;
  9.4.2   redundancy within the meaning of the Employment Rights Act 1996 or the
Employment Rights (Northern Ireland) Order 1996;
  9.4.3   a transfer of employment which is subject to the Transfer of
Undertaking (Protection of Employment) Regulations 1981;
  9.4.4   a change of Control or other circumstances giving rise to the
Participant’s employing company ceasing to be an Associated Company of any
Participating Company;
  9.4.5   retirement on or after reaching Retirement Age;

(53)



--------------------------------------------------------------------------------



 

          then the Trustee shall act in accordance with Rule 9.2.
  9.5   Death
      If a Participant ceases to be in Relevant Employment by reason of his
death then the Trustee shall act in accordance with Rule 24.5.

(54)



--------------------------------------------------------------------------------



 



PART II – PARTNERSHIP SHARES

      10   PARTNERSHIP SHARES INVITATIONS

      10.1   Issue of Partnership Shares Invitations
      The Executive Compensation Committee may in their absolute discretion
determine that an Award of Partnership Shares may be made and, accordingly,
issue Partnership Shares Invitations.
  10.2   Timing of Partnership Shares Invitations
      Partnership Shares Invitations must be issued before the commencement of
any relevant Accumulation Period.
  10.3   Contents of Partnership Shares Invitations
      Partnership Shares Invitations shall be in such form as the Executive
Compensation Committee may determine from time to time and shall state:

      10.3.1   the Partnership Shares Closing Date;
  10.3.2   the maximum salary deduction permitted under the Partnership Shares
Agreement (being the lesser of the Relevant Amount and such other amount (being
a multiple of £1) as the Executive Compensation Committee may determine and
specify);
  10.3.3   the minimum salary deduction permitted determined by the Executive
Compensation Committee which sum must be no greater than £10 per month (or such
other amount as may be permitted from time to time under paragraph 37 of
Schedule 8);
  10.3.4   the expected Partnership Shares Acquisition Date being a date
determined
by the Trustee which:

                  10.3.4.1     where there is no Accumulation Period, shall be
within 30 days after the last deduction from salary referred to in Rule 10.5.2
is made;
        10.3.4.2     where there is an Accumulation Period shall be not more
than 30 days after the end of the Accumulation Period.

      10.3.5   that an Eligible Employee who wishes to accept Partnership Shares
under the Award shall submit to the Company, prior to the Partnership Shares
Closing Date, a duly completed Partnership Shares Agreement;

(55)



--------------------------------------------------------------------------------



 

      10.3.6   if applicable, the maximum number of Partnership Shares to be
made subject to the Award on this occasion;
  10.3.7   if appropriate, the commencement date (which may not commence later
than the date of the first salary deduction to be made under the Participant’s
Partnership Shares Agreement) and length of the Accumulation Period.

      10.4   Partnership Shares Agreement and Partnership Shares Invitations
      Each Eligible Employee shall be sent a Partnership Shares Agreement and a
Partnership Shares Invitation.
  10.5   Contents of Partnership Shares Agreement
      A Partnership Shares Agreement shall be in such form as the Executive
Compensation Committee may determine from time to time and shall:

      10.5.1   set out a notice in the form prescribed by regulations and
pursuant to paragraph 38 of Schedule 8;
  10.5.2   require the Eligible Employee to state the amount of salary
deduction(s) being a multiple of £1 and not exceeding the maximum permitted
under Rule 10.3.2 which he wishes to allocate for the purchase of Partnership
Shares under the Partnership Shares Agreement (“Partnership Share Money”); and
  10.5.3   state the intervals at which such amounts should be deducted; and
  10.5.4   state that any excess amount remaining after the acquisition of
Partnership Shares may, subject to the agreement of the Eligible Employee, be
retained by the Trustee and added to the next Accumulation Period or where there
is no next Accumulation Period, retained by the Trustee and added to the next
Salary deduction, and in any other case must be paid over to the Eligible
Employee as soon as possible;
  10.5.5   state the commencement date (which may not commence later than the
date of the first salary deduction to be made under the Participant’s
Partnership Shares Agreement) and length of the Accumulation Period, if
applicable; and
  10.5.6   if applicable, state the maximum number of Partnership Shares to be
included in the Award on this occasion.

(56)



--------------------------------------------------------------------------------



 

      10.6   Partnership Shares Agreement may be withdrawn
      A Partnership Shares Agreement shall take effect in relation to any Award
of Partnership Shares until such time as a Participant notifies the Company that
he no longer wishes to participate.
  10.7   Excess salary deductions
      Any amounts deducted in excess of the amounts permitted must be paid over
to the Participant as soon as practicable.
  10.8   Scaling down
      If the Company receives applications for Partnership Shares in excess of
any maximum specified in accordance with Rule 10.3.6 the amount of deduction of
Partnership Share Money specified by each Participant shall be reduced pro rata.
  10.9   Partnership Share Money held for Eligible Employee
      Partnership Share Money must subject to rules 11.4 and 14.1 be:

      10.9.1   paid to the Trustee as soon as practicable; and
  10.9.2   held by the Trustee on behalf of a Participant (in an interest
bearing account or otherwise) with:
      10.9.2.1 an institution authorised under the Banking Act 1987;
      10.9.2.2 a building society; or
      10.9.2.3 a relevant European institution

          until it is used to acquire Partnership Shares on a Participant’s
behalf.
  10.10   Interest on Partnership Share Money
      The Trustee must account to a Participant for any interest received on
Partnership Share Money held on his behalf.

      11   INSTRUCTIONS GIVEN DURING ACCUMULATION PERIOD

      11.1   Variation of salary deductions and intervals
      Subject to Rules 10.3.2, 10.3.3, 10.3.7, and notwithstanding Rule 10.5.5 a
Participant may, with the prior agreement of the Company, vary the amount and or

(57)



--------------------------------------------------------------------------------



 

          the intervals of the salary deduction authorised under his Partnership
Shares Agreement.
  11.2   Notice to suspend salary deductions
      A Participant may, at any time direct the Company by notice in writing to:

      11.2.1   suspend the making of Salary deductions; or
  11.2.2   recommence the making of Salary deductions



  under his Partnership Shares Agreement provided always that:

      11.2.3   the Participant may not permit the Company to make additional
Salary deductions to make up for any Salary deductions which were missed; and
  11.2.4   the Participant may only make a direction under Rule 11.2.2 once in
any one Accumulation Period.

      11.3   Notice to terminate Partnership Shares Agreement
      A Participant may, at any time notify the Company in writing that he
wishes to terminate his Partnership Shares Agreement.
  11.4   Company to give effect to notices

      11.4.1   Where the Company receives a notice to suspend or terminate
deductions under Rule 11.2 or 11.3, it shall (unless a later date is specified
in the notice) within 30 days of receipt of the notice give effect to the same,
and shall:

              11     11.4.1.1     cease all further deductions of Partnership
Share Money under the Participant’s Partnership Shares Agreement;
        11.4.1.2     in the case of a notice under Rule 11.3 subject to first
complying with Rule 32 pay over to that Participant as soon as practicable all
Salary deductions that have been made under his Partnership Shares Agreement.

      11.4.2   When the Company receives a notice to recommence salary
deductions under Rule 11.2 it shall (unless a later date is specified in the
notice) recommence deductions on the date of the first deduction due under the
Partnership Shares Agreement following 30 days after receipt of the notice.

(58)



--------------------------------------------------------------------------------



 

      11.5   Partnership Shares Agreement to apply to new holding
      Where during an Accumulation Period a transaction occurs in relation to
any of the shares to be acquired under a Partnership Shares Agreement which
results in a new holding of Shares being equated with the original holding for
the purposes of capital gains tax and the Participant gives his consent, the
Partnership Shares Agreement shall have effect following that transaction as if
it were an agreement for the purchase of Shares comprised in the new holding.

      12   ACQUISITION OF PARTNERSHIP SHARES

      12.1   Acquisition of Shares by Trustees (no Accumulation Period)
      After the deduction of Partnership Share Money the Company shall calculate
the number of Partnership Shares to be acquired on behalf of each Participant by
dividing (as nearly as possible) each Participant’s Partnership Share Money
deducted under his Partnership Shares Agreement by the Partnership Shares Market
Value, and notify the Trustee who shall acquire such shares on behalf of
Participants within 30 days of such deduction.
  12.2   Acquisition of Shares by Trustees (with Accumulation Period)

      12.2.1   After the expiry of the Accumulation Period the Company shall
calculate the number of Partnership Shares to be acquired on behalf of each
Participant by dividing (as nearly as possible) each Participant’s aggregate
Partnership Share Money being Salary deducted under his Partnership Shares
Agreement during the Accumulation Period (together with any amount carried
forward from a previous Accumulation Period by agreement with the Participant)
by the Partnership Shares Market Value and notify the Trustee who shall acquire
such Shares on behalf of Participants accordingly.
  12.2.2   The Trustee shall within 30 days of the end of the Accumulation
Period acquire the number of Shares notified to it in accordance with
Rule 12.2.1 which shall be held on behalf of the respective Participant as
Partnership Shares.

      12.3   Notification of acquisition to Participants
      As soon as practicable after the Partnership Shares Acquisition Date, the
Trustee shall notify each Participant on whose behalf Partnership Shares have
been acquired of:

      12.3.1   the number and description of Partnership Shares acquired on his
behalf;
  12.3.2   the Partnership Shares Acquisition Date;

(59)



--------------------------------------------------------------------------------



 

      12.3.3   the aggregate amount of the Participant’s Partnership Share Money
applied by the Trustee in acquiring the Partnership Shares; and
  12.3.4   the Partnership Shares Market Value.

      12.4   Salary deductions not invested in Partnership Shares
      Any Partnership Share Money not used to acquire Partnership Shares shall
be dealt with in accordance with the instructions of the Participant under
Rule 10.5.4.

      13   TRANSFER OF PARTNERSHIP SHARES BY PARTICIPANT

      13.1   Participants may request transfer of Partnership Shares
      A Participant may, at any time after the Partnership Shares Acquisition
Date direct the Trustee by notice in writing to:

      13.1.1   transfer his Partnership Shares to the Participant; or
  13.1.2   transfer his Partnership Shares to some other person named by the
Participant; or
  13.1.3   dispose of those Partnership Shares by way of sale and to account for
the proceeds to the Participant or some other person named by the Participant.

      13.2   Trustee to comply with request
      As soon as reasonably practicable, and in any event within 30 days after
receipt of the notice, the Trustee shall comply with the instructions set out in
such notice provided always that it shall first comply with Rules 32 and 33.

      14   CESSATION OF RELEVANT EMPLOYMENT

      14.1   Cessation of Relevant Employment prior to the Partnership Shares
Acquisition Date

      14.1.1   Where there is no Accumulation Period and a Participant ceases to
be in Relevant Employment before the Partnership Shares Acquisition Date but
after the deduction of Partnership Share Money he shall be treated as ceasing to
be in Relevant Employment immediately after his Partnership Shares are Awarded
to him.
  14.1.2   Where there is an Accumulation Period and a Participant ceases to be
in Relevant Employment during the Accumulation Period the Company shall, subject
to first complying with Rule 32, pay over to that Participant as soon as
reasonably practicable all Salary deductions that have been made under

(60)



--------------------------------------------------------------------------------



 

          his Partnership Shares Agreement.
  14.1.3   Where there is an Accumulation Period and a Participant ceases to be
in Relevant Employment after the final deduction of Partnership Share Money and
before the Partnership Shares Acquisition Date he shall be treated as ceasing to
be in Relevant Employment immediately after his Partnership Shares are Awarded
to him.

      14.2   Trustee to be notified of cessation of Relevant Employment
following the Partnership Shares Acquisition Date
      If a Participant ceases to be in Relevant Employment following the
Partnership Shares Acquisition Date then the Company shall within 14 days inform
the Trustee of such cessation.
  14.3   Transfer of Partnership Shares on cessation of Relevant Employment
      Where the Trustee receives a notification under Rule 14.2 then as soon as
reasonably practicable after the receipt of such notification and in any event
within 30 days after the cessation of the Relevant Employment the Trustee shall
transfer the Partnership Shares to the Participant or as directed by him in
writing prior to the transfer provided always that the Trustee shall first
comply with Rule 33.

(61)



--------------------------------------------------------------------------------



 



PART III – MATCHING SHARES

      15   NOTIFICATION OF MATCHING SHARES

      15.1   Relationship to Partnership Shares
      Where the Executive Compensation Committee have exercised their discretion
under Rule 10.1 they may in their absolute discretion also determine that an
Award of Matching Shares shall be made to those Eligible Employees who enter
into a Partnership Shares Agreement.
  15.2   Additional contents of Partnership Shares Agreement
      Where the Executive Compensation Committee exercise their discretion under
Rule 15.1 then in addition to the requirements set out in Rule 10.5 each
Partnership Shares Agreement shall state:

      15.2.1   the Matching Shares Appropriation Date (which shall be the same
as the Partnership Shares Acquisition Date);
  15.2.2   the ratio of Matching Shares to Partnership Shares for this Award of
Partnership Shares which:

                  15.2.2.1     shall not exceed a maximum of two Matching Shares
for every Partnership Share acquired on behalf of the Participant; and
        15.2.2.2     shall be the same ratio for all Participants;

      15.2.3   the circumstances and manner in which the ratio may be changed by
the Company, and if the Company decides to alter the ratio of Matching Shares to
Partnership Shares prior to the Partnership Share Acquisition Date they shall
notify each Participant affected prior to the Partnership Shares Acquisition
Date;
  15.2.4   the Matching Shares Holding Period;
  15.2.5   the Forfeiture Period applicable;
  15.2.6   that (as determined at the discretion of the Executive Compensation
Committee) the provisions of either Rules 18.3 or 18.4 shall apply to the Award;
  15.2.7   that the individual shall only be entitled to Matching Shares if he
remains an Eligible Employee at the Matching Shares Appropriation Date; and

(62)



--------------------------------------------------------------------------------



 

      15.2.8   such additional information not inconsistent with the Rules and
the Trust Deed as the Executive Compensation Committee may from time to time
determine.

      16   APPROPRIATION OF MATCHING SHARES

      16.1   Provision of information by the Company to Trustee
      At the same time as the Company notifies the Trustee pursuant to Rule 12.1
or 12.2 it shall additionally notify the Trustee of the number of Matching
Shares to be Appropriated to each Participant.
  16.2   Appropriation of Matching Shares
      Subject to Rule 24.12 on the Matching Shares Appropriation Date the
Trustee shall Appropriate to each Participant the number of Matching Shares
notified to it under Rule 16.1.
  16.3   Notification of Appropriation to Participants
      At the same time as making a notification pursuant to Rule 12.3 the
Trustee shall notify each Participant to whom Matching Shares have been
Appropriated of:

      16.3.1   the number and description of the Matching Shares Appropriated to
him;
  16.3.2   the Matching Shares Appropriation Date;
  16.3.3   their Initial Market Value; and
  16.3.4   the Matching Shares Holding Period.
  17   RESTRICTIONS ON DEALINGS IN, AND PERMITTED TRANSFERS OF MATCHING SHARES



  The provisions of Rule 8 shall apply mutatis mutandis to Matching Shares
during the Matching Shares Holding Period as they apply to Free Shares during
the Free Shares Holding Period.

      18   CESSATION OF RELEVANT EMPLOYMENT AND EARLY WITHDRAWAL OF PARTNERSHIP
SHARES

      18.1   Trustee to be notified of cessation of Relevant Employment
      If a Participant ceases to be in Relevant Employment then the Company
shall within 14 days inform the Trustee of such cessation and whether the
provisions of Rule 18.3 or 18.4 apply.

(63)



--------------------------------------------------------------------------------



 

      18.2   Early withdrawal of Partnership Shares
      Where the Trustee receives a notice under Rule 13.1 before the expiry of
the applicable Forfeiture Period and it has been notified by the Company that
this Rule 18.2 applies, the Trustee shall act in accordance with Rule 18.4.
  18.3   Early transfer of Matching Shares
      Where the Trustee has been notified by the Executive Compensation
Committee that this Rule 18.3 applies then as soon as reasonably practicable
after the receipt of such notification and in any event within 30 days after the
cessation of the Relevant Employment the Trustee shall transfer the Matching
Shares to the Participant or as directed by him in writing prior to the transfer
provided always that the Trustee shall first comply with Rule 33.
  18.4   Forfeiture of Matching Shares
      Where the Trustee has been notified by the Executive Compensation
Committee that this Rule 18.4 applies then subject to Rules 18.5 and 18.6 the
Participant’s beneficial entitlement to his Matching Shares shall lapse
immediately on his ceasing to be in Relevant Employment before the end of the
Forfeiture Period and he shall cease to have any rights to such Matching Shares.
  18.5   Injury, disability, redundancy, retirement etc
      Notwithstanding Rule 18.4 if a Participant ceases to be in Relevant
Employment for a reason set out in Rule 9.4, the Trustee shall act in accordance
with Rule 18.3.
  18.6   Death
      If a Participant ceases to be in Relevant Employment by reason of his
death, the Trustee shall act in accordance with Rule 24.5.

(64)



--------------------------------------------------------------------------------



 



PART IV – DIVIDEND SHARES

      19   PROVISION OF DIVIDEND SHARES

      19.1   Relationship to Plan Shares
      The Executive Compensation Committee may in their absolute discretion
direct that:

      19.1.1   all cash dividends paid in respect of Plan Shares held on behalf
of Participants must be used to acquire further shares on their behalf; or
  19.1.2   all cash dividends paid in respect of Plan Shares held on behalf of
Participants may at the election of Participants be used to acquire further
shares on their behalf referred to as Dividend Shares.

      19.2   Direction revocable
      The Executive Compensation Committee may at any time revoke any direction
made pursuant to Rule 19.1.
  19.3   Dividend not invested in Dividend Shares
      Where dividends paid in respect of Plan Shares are not required to be
reinvested in Dividend Shares they must be paid over to Participants as soon as
practicable.
  19.4   Timing of acquisition of Dividend Shares
      The Trustee must use any dividends to be used to acquire Dividend Shares
on behalf of Participants within 30 days of the date when they receive such
dividend.
  19.5   Participants to be treated equally
      In exercising its powers in relation to the acquisition of Dividend Shares
the Trustee shall treat all Participants fairly and equally.

      20   AMOUNT AND TYPE OF DIVIDEND SHARES

      20.1   Type of Shares to be used as Dividend Shares
      Dividend Shares shall be of the same class, and carry the same rights as
the Participant’s Plan Shares in respect of which the relevant dividends were
paid and must not be subject to any provision for forfeiture.

(65)



--------------------------------------------------------------------------------



 

      20.2   Calculation of number of Dividend Shares

      20.2.1   Subject to Rule 20.2.3, the number of whole Shares to be acquired
as Dividend Shares on behalf of each Participant on each occasion shall be
calculated by taking the aggregate amount of the cash dividends paid on the
Participant’s Plan Shares (together with any amounts carried forward under
Rule 20.3) and dividing this amount (as nearly as possible) by the Market Value
of the Shares on the Dividend Shares Acquisition Date.
  20.2.2   The basis for the calculation carried out under this Rule 20.2 shall
be the same for all Participants who are to receive Dividend Shares on that
occasion.
  20.2.3   The maximum amount of Dividend Shares acquired pursuant to the Plan
or any other share incentive plans established by the Company or a Connected
Company and approved by the Inland Revenue under Schedule 8 may not exceed the
Relevant Amount.

      20.3   Dividend amounts carried forward
      To the extent that a dividend paid in respect of a Participant’s Plan
Shares could not be used to acquire Dividend Shares under Rule 20 then such
amount of the dividend may be retained by the Trustee and, subject to Rule 20.4,
carried forward to be added to the amount of the next cash dividend to be used
to acquire Dividend Shares (and for the purposes of this Rule 20 shall be
treated as used to acquire Dividend Shares before an amount derived from a later
cash dividend) and the Trustee shall keep records of such amounts to enable it
to comply with Rule 20.4.
  20.4   Circumstances for payment of cash dividends
      Any amount retained by the Trustee pursuant to Rule 20.3 shall be paid in
cash as soon as possible to the Participant where:

      20.4.1   such amount has not been used to acquire Dividend Shares by the
third anniversary of the date on which the dividend was paid; or
  20.4.2   the Participant ceases to be in Relevant Employment provided always
that the Trustee shall first comply with Rule 32; or
  20.4.3   a plan termination notice is issued in respect of the Plan.

(66)



--------------------------------------------------------------------------------



 

      21   NOTIFICATION OF ACQUISITION OF DIVIDEND SHARES

      21.1   As soon as practicable after the Dividend Shares Acquisition Date,
the Trustee shall notify each Participant for whom Dividend Shares have been
acquired of:

      21.1.1   the Dividend Shares Acquisition Date;
  21.1.2   the number and description of Dividend Shares acquired on his behalf;
  21.1.3   their Initial Market Value;
  21.1.4   the Dividend Shares Holding Period; and
  21.1.5   the amount of any dividend carried forward under Rule 20.3.
  22   RESTRICTIONS ON DEALINGS IN AND PERMITTED TRANSFERS OF DIVIDEND
SHARES



  The provisions of Rule 8 shall apply mutatis mutandis to Dividend Shares
during the Dividend Shares Holding Period as they apply to Free Shares during
the Free Shares Holding Period.

      23   CESSATION OF RELEVANT EMPLOYMENT

      23.1   Trustee to be notified of cessation of Relevant Employment
      If a Participant ceases to be in Relevant Employment then the Company
shall within 14 days inform the Trustee of such cessation.
  23.2   Early transfer of Dividend Shares (except on death)
      When the Trustee receives a notification under Rule 23.1 (other than on
death), and in any event within 30 days after the cessation of the Relevant
Employment, the Trustee shall transfer the Dividend Shares to the Participant,
or as the Participant has directed the Trustee in writing, received prior to the
transfer.
  23.3   Early Transfer of Dividend Shares (on death)
      If a Participant ceases to be in Relevant Employment by reason of his
death then the Trustee shall act in accordance with Rule 24.5.

(67)



--------------------------------------------------------------------------------



 



PART V – GENERAL REQUIREMENTS

      24   REQUIREMENTS GENERALLY APPLICABLE TO PLAN SHARES

      24.1   Participants may elect not to participate
      Notwithstanding any other Rule, a Participant may direct that Shares are
not to be Appropriated to him or acquired on his behalf, by giving written
notice to the Company before the relevant Appropriation date or acquisition
date.
  24.2   Individuals eligible for Appropriation
      No Appropriation or acquisition shall be made to or on behalf of an
individual who has ceased to be an Eligible Employee.
  24.3   Shares not Appropriated or forfeited
      Shares which are not Appropriated nor acquired on behalf of the
Participant or Free Shares or Matching Shares which have been forfeited under
the Rules shall be retained by the Trustee for use under the Plan on future
occasions.
  24.4   Shares ceasing to qualify
      If shares which are held by the Trustee for the purposes of the Plan cease
to be Shares, they shall not be used for the purposes of the Plan.
  24.5   Death of Participant

                  24.5.1     Following the death of a Participant, the Trustee
shall, as soon as practicable, transfer the Participant’s Plan Shares to or to
the order of his legal personal representatives.
        24.5.2     All references in the Plan to a Participant shall, where the
context requires, be references to the legal personal representative of the
Participant.

      24.6   Funds to be provided by Participating Companies

      24.6.1   The Trustee shall acquire by subscription or purchase using
monies paid to it by each relevant Participating Company as soon as practicable
after receiving such monies, the number of Shares to be Appropriated to that
Participating Company’s Participants as Free Shares or Matching Shares; and
  24.6.2   the Trustee shall, if so directed by the Executive Compensation
Committee, acquire by subscription or purchase Shares at any time using monies
paid to it by Participating Companies for future Appropriations of Shares to, or
acquisitions of Shares on behalf of, Eligible Employees.

(68)



--------------------------------------------------------------------------------



 

      24.7   Shares purchased off market by the Trustee
      Where the Trustee proposes to purchase Shares otherwise than through the
New York Stock Exchange, the Trustee shall not purchase the Shares for a price
in excess of that for which, in the opinion of the Company’s brokers, it could
purchase those Shares through the New York Stock Exchange.
  24.8   Subscription price
      Where Shares are subscribed for by the Trustee then the subscription price
for each Share shall be determined by the Executive Compensation Committee but
shall not be less than the higher of:

      24.8.1   the Market Value of a Share on the day on which the Shares are
allotted to the Trustee; and
  24.8.2   the nominal value of a Share.

      24.9   Rights attaching to subscribed Shares
      Shares acquired by the Trustee by subscription shall, as to voting,
dividend, transfer and other rights, including those arising on a liquidation of
the Company, rank equally in all respects and as one class with other issued
shares of the same class at the date of subscription save as regards any rights
attaching to such Shares by reference to a record date prior to the date of such
subscription.
  24.10   Shares with different rights
      If the Shares to be Appropriated to, or acquired on behalf of each
Participant, do not carry the same rights as to dividends or otherwise, the
shares appropriated to or acquired on behalf of each Participant shall (as
nearly as possible) contain the same proportions of Shares with different
rights.
  24.11   Foreign Dividends
      Where any foreign cash dividend is received in respect of Plan Shares held
on behalf of a Participant, the Trustee shall give him notice of the amount of
any foreign tax deducted from the dividend before it was paid.
  24.12   Timing of contributions to Trustee
      Monies to be paid by the Participating Companies to the Trustee for the
purchase or subscription of Shares in respect of an Appropriation shall be paid
not later than two dealing days immediately prior to such relevant Appropriation
date.

(69)



--------------------------------------------------------------------------------



 

      25   LIMIT ON NUMBER OF SHARES AVAILABLE UNDER THE PLAN

      25.1   General
      The number of Shares which are to be available under the Plan shall be
limited as set out in this Rule 25.
  25.2   Limits
      The number of shares in Gannett Co., Inc. that may be issued, and shall be
reserved for issuance pursuant to rights granted under the Plan is up to
1,000,000 shares of Gannett Co., Inc., which may be authorised and unissued or
treasury shares. The number of shares of stock of Gannett Co., Inc. subject to
the Plan may be adjusted by the Executive Compensation Committee for stock
splits, consolidation and the like.
  25.3   Computation
      For the purpose of the limit contained in Rule 25.2:

      25.3.1   no account shall be taken of shares which are not new issue
shares;
  25.3.2   there shall be disregarded any shares subject to rights which have
lapsed, been renounced or otherwise become incapable of being exercised; and



  25.3.3 any shares issued on the exercise or vesting of rights shall be taken
into account once only (when the rights are granted) and shall not fall out of
account when the rights are exercised.]

      26   LIMIT ON FUNDING OF PLAN



  The maximum amount of funds which may be made available under the Plan in
respect of any Accounting Period shall be determined by the Executive
Compensation Committee taking into account any factors which the Executive
Compensation Committee consider relevant.

(70)



--------------------------------------------------------------------------------



 

      27   PERMITTED DEALINGS IN PLAN SHARES

      27.1   A Participant shall be entitled at any time to direct the Trustee:

      27.1.1   to accept an offer for any of his Plan Shares if the acceptance
will result in a new holding being equated with the original shares for the
purposes of capital gains tax; or
  27.1.2   to accept an offer of a Qualifying Corporate Bond, whether alone or
with cash or other assets or both, for his Plan Shares if the offer forms part
of a general offer as referred in Rule 27.1.3; or
  27.1.3   to accept an offer of cash, with or without other assets, for his
Plan Shares if the offer forms part of a general offer which is made to holders
of shares of the same class as his Plan Shares or of shares in Gannett Co., Inc.
and which is made in the first instance on a condition such that if it is
satisfied the person making the offer will have control of Gannett Co., Inc.
within the meaning of section 416 of ICTA 1988; or
  27.1.4   to agree a transaction affecting his Plan Shares, or such of them as
are of a particular class, if the transaction would be entered into pursuant to
a compromise, arrangement or scheme applicable to or affecting:

                  27.1.4.1     all the ordinary share capital of Gannett Co.,
Inc. or, as the case may be, all the shares of the class in question; or
        27.1.4.2     all the shares, or all the shares of the class in question,
which are held by a class of shareholder identified otherwise than by reference
to their employment or their participation in the Plan or any other approved
share incentive plan.

      28   RECEIPTS BY THE TRUSTEE



  Subject to Rule 32, the Trustee shall pay or transfer to a Participant any
money or money’s worth it receives in respect of, or by reference to, the
Participant’s Plan Shares unless it is a Capital Receipt which forms part of a
new holding referred to in Rule 30, provided that the Trustee shall not
distribute any Capital Receipt to a Participant if the amount payable to that
Participant would be less than £3.

(71)



--------------------------------------------------------------------------------



 

      29   EXERCISE OF VOTING RIGHTS ATTACHING TO PLAN SHARES

      29.1   Trustee to notify Participants of resolutions
      In the event of a general meeting of the Company or any separate general
meeting of the holders of shares which include Plan Shares the Trustee shall
notify each Participant of any resolution of which the Trustee has received
notification and shall invite each Participant to direct the Trustee how to
vote.
  29.2   Participant to instruct Trustee how to vote
      Following notification pursuant to Rule 29.1, the Participant or other
person in whom the beneficial interest in the Plan Shares is for the time being
vested, may instruct the Trustee how to exercise the voting rights carried by
the Plan Shares:

      29.2.1   the Trustee shall not be obliged to attend the general meeting
and may exercise the voting rights either personally or by proxy;
  29.2.2   in the case of “any other business” at an annual general meeting of
Gannett Co., Inc., the Trustee shall be entitled to vote (or refrain from
voting) as it thinks fit;
  29.2.3   on a show of hands, the Trustee shall not vote unless all directions
received from the Participants concerned in respect of the particular resolution
are identical; and
  29.2.4   on a poll, the Trustee shall vote or lodge proxy cards only in
accordance with the directions of each Participant, which directions must have
been returned to the Trustee in accordance with the instructions accompanying
the notification. In the absence of any such direction the Trustee shall abstain
from voting.

      29.3   Notification of Participants’ directions to Trustee to be in
writing
      Any direction given by a Participant to the Trustee pursuant to Rule 29.2
shall be in writing under the hand of the Participant and shall not be binding
upon the Trustee unless it has been deposited at the registered office of the
Company not less than 96 hours before the time for the holding of the meeting.

      30   COMPANY RECONSTRUCTIONS

      30.1   New holdings of Shares
      Subject to Rule 30.2, where there occurs in relation to a Participant’s
Plan Shares a company reconstruction which results in a new holding, or would
result in a new

(72)



--------------------------------------------------------------------------------



 

          holding were it not for the fact that the new holding consists of or
includes a Qualifying Corporate Bond:

      30.1.1   the company reconstruction shall be treated as not involving a
disposal of the Plan Shares comprised in the original holding;
  30.1.2   references in the Rules to a Participant’s Plan Shares shall be
construed, after the date of the company reconstruction, as being references to
the shares comprised in the new holding;
  30.1.3   such new holding shall be deemed to have been Appropriated to or
acquired on behalf of the Participant on the date the original holding was
Appropriated to or acquired by him and shall be held by the Trustee on the same
terms.

      30.2   Meaning of “new holding"
      For the purpose of Rule 30.1:

      30.2.1   in the context of a new holding, any reference in this Rule 30 to
shares includes a reference to securities and rights of any description which
form part of the new holding for the purpose of Chapter II of Part IV to
Taxation of Chargeable Gains Act 1992; and
  30.2.2   an issue of shares of any of the following descriptions (in respect
of which a charge to income tax arises) made as part of a company reconstruction
shall not be treated as forming part of a new holding:

                  30.2.2.1     redeemable shares or securities issued as
mentioned in section 209(2)(c) ICTA 1988;
        30.2.2.2     share capital issued in circumstances such that section
210(1) ICTA 1988 applies;
        30.2.2.3     share capital to which section 249 ICTA 1988 applies.

      31   RIGHTS ISSUES

      31.1   Application of rule
      This Rule 31 applies to rights attaching to a Participant’s Plan Shares to
be allotted, on payment, other shares, securities or rights of any description
(together referred to as “Rights”).

(73)



--------------------------------------------------------------------------------



 

      31.2   Trustee to provide information to Participants
      The Trustee shall, inform each Participant of any Rights arising in
respect of Plan Shares and shall either send the Participant a copy of the
document relating to the Rights or sufficient details to enable the Participant
to act in accordance with Rule 31.3.
  31.3   Participants to give written directions to Trustee
      The Trustee shall deal with the Rights only pursuant to a written
direction given by, or on behalf of, the Participant or any person in whom the
beneficial interest in the Plan Shares is for the time being vested. Such
written direction must be received by the Trustee before the expiry of four days
before the closing date for acceptance of the Rights offer or within such other
time limit set at the absolute discretion of the Trustee, and may direct the
Trustee:

      31.3.1   to take up all or part of the Rights provided that such
instruction is accompanied by payment in cash of the amount necessary to
exercise such rights; or
  31.3.2   to sell all of the Rights; or
  31.3.3   to sell such part of the Rights as enables the Trustee to use the
proceeds of sale to exercise entitlement to the remaining Rights of the
Participant.

      31.4   Cash amounts arising to be dealt with by Trustee
      Any cash arising from the disposal of the Rights (except insofar as it is
used to exercise such Rights in accordance with Rule 31.3.3) shall be dealt with
by the Trustee in accordance with Rule 28.
  31.5   Failure by Participant to give any direction
      If a Participant fails to give any direction under Rule 31.3, or has not
otherwise authorised the Trustee, or fails to pay any appropriate amount of
cash, then the Trustee shall take no action in respect of the Rights associated
with that Participant’s Plan Shares.

      32   DUTY TO ACCOUNT FOR PAYE ON CASH AMOUNTS

      32.1   Trustee to make payments
      The Trustee shall withhold from:

      32.1.1   a Capital Receipt;
  32.1.2   any monies returned to individuals under Rules 10, 11 and 12; and

(74)



--------------------------------------------------------------------------------



 

      32.1.3   the proceeds of a disposal of Plan Shares by the Trustee in
accordance with a direction from a Participant (except in so far as the proceeds
are used to take up Rights in accordance with Rule 31.3.3)



          an amount equal to any income tax and employee’s national insurance
contributions chargeable on such sum.

      32.2   Trustee to deal with PAYE deductions

      32.2.1   The Trustee shall if it is responsible for operating PAYE and
deducting national insurance contributions in relation to such sum as is
referred to in Rule 32.1, retain it, or if it is not so responsible pay such sum
to one or more Participating Companies in proportion to their respective
obligations to operate PAYE in relation to such sum.
  32.2.2   If there is no Participating Company for the purposes of Rule 32.2.1
the Trustee shall deduct income tax at the basic rate for the time being in
force and employees’ national insurance contributions as if the Participant were
a former employee of the Trustee.
  33   DUTY TO ACCOUNT FOR PAYE ON TRANSFERS OF ASSETS

      33.1   Trustee to make PAYE deductions
      Where under any Rule the Trustee is to transfer to a Participant:

      33.1.1   Free Shares prior to the fifth anniversary of the Free Shares
Appropriation Date;
  33.1.2   Partnership Shares prior to the fifth anniversary of the Partnership
Shares Appropriation Date; or
  33.1.3   Matching Shares prior to the fifth anniversary of the Matching Shares
Appropriation Date

          the Trustee shall unless otherwise provided with funds from the
Participant to meet any liability for income tax and/or employee’s national
insurance contributions, dispose of a sufficient number of the Participant’s
Plan Shares ( for the best consideration in money that can reasonably be
obtained at the time of sale), the proceeds of which shall (as far as possible)
be equal to any income tax and/or employees’ national insurance contributions
chargeable on the Plan Shares to be transferred and for which the Trustee or a
Participating Company is required to make a PAYE deduction.

(75)



--------------------------------------------------------------------------------



 

      33.2   Trustee to deal with PAYE deductions
      The Trustee and/or a Participating Company shall account to the Board of
Inland Revenue for any income tax and/or employees’ national insurance
contributions referred to in Rule 33.1 and shall pay over to the Participant the
difference (if any) between the proceeds from the disposal of his Plan Shares
under Rule 33.1 and the amount due.
  34   APPORTIONMENT OF CAPITAL RECEIPTS
  34.1   Treatment of Capital Receipts
      If the Trustee receives any Capital Receipt in respect of, or by reference
to, any Plan Shares held on behalf of more than one Participant, then, if and to
the extent that such Capital Receipt cannot be precisely divided between such
Participants in the appropriate proportions:

      34.1.1   to the extent that it is money’s worth, the Trustee shall sell it
for the best possible consideration in money that can reasonably be obtained and
shall divide the proceeds of sale (after deducting any expenses of sale and any
taxation which may be payable by the Trustee) among the Participants in
question; and
  34.1.2   to the extent that it is money the Trustee’s obligations under this
Rule 34 shall be deemed to be discharged if the Trustee pays to each Participant
the appropriate amount, rounded down to the nearest penny.

      34.2   Trustee to inform Participants
      The Trustee shall inform each Participant in respect of whose Plan Shares
the Capital Receipt was received of the treatment thereof for income tax
purposes.

      35   TERMINATION OF PLAN

      35.1   Company may terminate Plan
      The Company (with approval by the Executive Compensation Committee) may at
any time decide to terminate the Plan and if it does so must issue a plan
termination notice in accordance with paragraph 120 of Schedule 8 copies of
which shall be given without delay to:

      35.1.1   the Inland Revenue;
  35.1.2   the Trustee; and
  35.1.3   each Participant.

(76)



--------------------------------------------------------------------------------



 

      35.2   Consequences of termination of Plan
      If the Company issues a plan termination notice in accordance with
Rule 35.1:

                  35.2.1     no further Awards may be made under the Plan;
        35.2.2     the Trustees shall remove any Plan Shares from the Plan in
accordance with paragraph 121 of Schedule 8; and
        35.2.3     any Partnership Share Money held on behalf of a Participant
must be paid to him as soon as practicable thereafter.

      35.3   Inland Revenue withdrawal of Plan approval
      If Inland Revenue approval of the Plan is withdrawn any Partnership Share
Money held on behalf of an Participant must be paid to him as soon as
practicable thereafter.

      36   SHARES FROM QUALIFYING SHARE OWNERSHIP TRUSTS



  Where Shares are transferred to the Trustee in accordance with paragraph 76 of
Schedule 8, they shall award such Shares only as Free and Matching Shares, and
in priority to other available Shares.

      37   NOTICES

      37.1   Notice by Company, a Participating Company or the Trustee
      Any notice, document or other communication given by, or on behalf of the
Company, a Participating Company or the Trustee to any person in connection with
the Plan shall be deemed to have been duly given if delivered to him at his
place of work, if he is employed by a Participating Company, or sent through the
post in a pre paid envelope to the address last known to the Company to be his
address and, if so sent, shall be deemed to have been duly given on the date of
posting.
  37.2   Deceased Participant
      Any notice, document or other communication given to a Participant shall
be deemed to have been duly given notwithstanding that such person is then
deceased (and whether or not the Company or Trustee has notice of his death)
except where his personal representatives have established their title to the
satisfaction of the Company or Trustee as appropriate and supplied to the
Company and the Trustee an address to which notices, documents and other
communications are to be sent.

(77)



--------------------------------------------------------------------------------



 

      37.3   Notice to Company or Trustee
      Any notice, document or other communication given to the Company, a
Participating Company or the Trustee in connection with the Plan shall be
delivered or sent through the post to the Company secretary at the Company’s
registered office or such other address as may from time to time be notified to
Eligible Employees or Participants but shall not in any event be deemed to be
duly given unless it is actually received at such address.
  37.4   Trustee to distribute Company documentation
      If the Trustee receives any annual or interim report, notice of meeting,
circular, letter of offer or other documentation (excepting a dividend warrant
or a document of title to shares, securities or rights) relating to any Plan
Shares, the Trustee may, as soon as reasonably practicable, send, or procure the
sending of, a copy of such document to each Participant on behalf of whom such
Plan Shares are held.
  37.5   Notification of liability to income tax
      Where a Participant has become liable to income tax in relation to the
Plan under any relevant provision of ICTA 1988 the Trustee shall, if so
requested, inform the Participant of any fact material to determining that
liability as soon as reasonably practicable.

      38   FRACTIONAL ENTITLEMENTS

      38.1   If, on a company reconstruction, the Trustee receives a share or
other security fractions of which would be treated as comprised in two or more
Participants’ Plan Shares:

      38.1.1   it shall not form part of any new holding for the purpose of
Rule 30;
  38.1.2   Rule 34 shall apply to it.

      39   PROTECTION OF THE TRUSTEE



  Any sale by the Trustee of shares, securities or rights which is effected
through a member of the London Stock Exchange acting in the ordinary course of
his business shall be presumed to have been made for the best consideration that
could reasonably be obtained at the time of the sale.

40                            APPLICATION FOR LISTING OR ADMISSION TO TRADING OF
PLAN SHARES

(78)



--------------------------------------------------------------------------------



 





  While Shares are listed on the New York Stock Exchange Gannett Co., Inc.
shall, at its expense, make application for, and use its reasonable endeavours
to obtain listing on the New York Stock Exchange for Plan Shares.

      41   RELATIONSHIP OF PLAN TO CONTRACT OF EMPLOYMENT

      41.1   Notwithstanding any other provision of this Plan:

      41.1.1   the Plan or benefits available under the Plan shall not form part
of any contract of employment between any Participating Company and an Eligible
Employee;
  41.1.2   unless expressly so provided in his contract of employment, an
Eligible Employee has no right to an Appropriation;
  41.1.3   the benefit to an Eligible Employee of participation in the Plan
shall not form any part of his remuneration or count as his remuneration for any
purpose and shall not be pensionable; and
  41.1.4   if an Eligible Employee ceases to have a Relevant Employment, he
shall not be entitled to compensation for the loss of any right or benefit or
prospective right or benefit under the Plan whether by way of damages for unfair
dismissal, wrongful dismissal, breach of contract or otherwise.

      42   ALTERATIONS



  No modification, alteration, or amendment to these Rules shall be made except
in accordance with clause 22 of the Trust Deed.

(79)



--------------------------------------------------------------------------------



 



     SCHEDULE 2

     LIST OF PARTICIPATING COMPANIES

              Name   Registered Office   Company Number

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Newsquest Media (Southern) plc   Newspaper House, 34-44 London Road
Morden, Surrey, SM4 5BR     1350   Newsquest (London) Limited   Newspaper House,
34-44 London Road
Morden, Surrey, SM4 5BR     3105111   Newsquest (Essex) Limited   Newspaper
House, 34-44 London Road
Morden, Surrey, SM4 5BR     3102787   Newsquest (Midlands South)
Limited   Newspaper House, 34-44 London Road
Morden, Surrey, SM4 5BR     3104052   Newsquest (Lancashire) Limited   Newspaper
House, 34-44 London Road
Morden, Surrey, SM4 5BR     3102566   Newsquest (Oxfordshire) Limited  
Newspaper House, 34-44 London Road
Morden, Surrey, SM4 5BR     3223511   Newsquest (Bradford) Limited   Newspaper
House, 34-44 London Road
Morden, Surrey, SM4 5BR     3223515   Newsquest (North East) Limited   Newspaper
House, 34-44 London Road
Morden, Surrey, SM4 5BR     3223496   Newsquest (Sussex) Limited   Newspaper
House, 34-44 London Road
Morden, Surrey, SM4 5BR     3223499   Newsquest (Kendal)   Newspaper House,
34-44 London Road
Morden, Surrey, SM4 5BR     3223761   Newsquest (Wiltshire) Limited   Newspaper
House, 34-44 London Road
Morden, Surrey, SM4 5BR     3223507   Newsquest (York) Limited   Newspaper
House, 34-44 London Road
Morden, Surrey, SM4 5BR     3223271   Newsquest
(Cheshire/Merseyside) Limited   Newspaper House, 34-44 London Road
Morden, Surrey, SM4 5BR     3103884   Newsquest Media Group Limited   Newspaper
House, 34-44 London Road
Morden, Surrey, SM4 5BR     1676637  

(80)



--------------------------------------------------------------------------------



 

              Newsquest Printing (Worcester)
Limited   Newspaper House, 34-44 London Road
Morden, Surrey, SM4 5BR     3104055   Newsquest Printing (Lostock)
Limited   Newspaper House, 34-44 London Road
Morden, Surrey, SM4 5BR     3104061   Newsquest Printing
(Colchester) Limited   Newspaper House, 34-44 London Road
Morden, Surrey, SM4 5BR     3104066   Southernprint (Web Offset)
Limited   Newspaper House, 34-44 London Road
Morden, Surrey, SM4 5BR     01085192   Southern Binders Limited   Newspaper
House, 34-44 London Road
Morden, Surrey, SM4 5BR     01334245   Southern Magazines Limited   Newspaper
House, 34-44 London Road
Morden, Surrey, SM4 5BR     2231405  

(81)